   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 1 of 66



                   IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI


   KIMBERLY REYNOLDS,                        )
   PARENT AND NEXT BEST                      )
                                                                  1:19-cv-426-LG-RHW
   FRIEND OF JR, A MINOR                     )
                                             )
          Plaintiff,                         )
                                             )
                                             )
   GEORGE COUNTY SCHOOL                      )
   DISTRICT,                                 )
                                             )
          Defendant.                         )

                                     COMPLAINT

          COMES NOW ​Plaintiff, and files the following complaint pursuant to the

   Federal Rules of Civil Procedure​:

                           PARTIES AND JURISDICTION

1. The Student, JR, ​whose date of birth is March 10, 2006, ​is a minor aged 13, whose

   name is identified only by his initials as “JR” pursuant to FRCP 5.2(a)(3). JR is a

   citizen of and resides in George County, Mississippi. He is a student in the ​George

   County School District​. JR ​has severe autism.

2. At all material times JR has been legally entitled to receive special education and

   related services under the Individuals with Disabilities Education Act, 20 U.S.C.

   §§1400 et seq. (“IDEA”) under the Mississippi Department of Education Office of

   Special Education “​Procedures For State Board Policy 74.19​.”



                                                                                         1
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 2 of 66



3. The Individuals with Disabilities Education Act (IDEA) offers States federal funds

   to assist in educating children with disabilities. The Act conditions that funding on

   compliance with certain statutory requirements, including the requirement that

   States provide every eligible child a "free appropriate public education," or FAPE,

   by means of a uniquely tailored "individualized education program," or IEP. 20

   U.S.C. §§ 1401(9)(D), 1412(a)(1).

4. The plaintiff Kimberly Reynolds is JR’s natural mother. She is a citizen of and

   resides in George County, Mississippi.

5. The defendant ​George County School District​ (GCSD or “the district” or the

   “LEA”) is a “Local Education Agency” ​(“LEA”) as that term is defined by 20

   USC §1401(19) and 34 CFR §300.28, and it is a public agency of the State of

   Mississippi with its principal place of business located in George County,

   Mississippi. The district is a public school system in the State of Mississippi and

   an arm of the Mississippi Department of Education and receives federal funding.

   As such, it is responsible for ensuring compliance with all mandates arising under

   the numerous federal statutes for providing special education to the school age

   students residing within its district.

6. This court has jurisdiction pursuant to 28 U.S.C. Section 1331 federal question

   jurisdiction, and pursuant to the IDEA, ​20 U.S.C. § 1415(i)(2)(C). The district

   court may order declaratory and injunctive relief pursuant to 28 U.S.C. §§2201




                                                                                         2
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 3 of 66



   and 2202. The district court has supplemental jurisdiction to adjudicate any state

   claims, which may arise out of the same facts as the federal claims pursuant to 28

   U.S.C. §1367.

7. Personal jurisdiction exists over the defendant GCSD because it is citizen or arm

   of the government of the State of Mississippi.

8. Venue is proper pursuant to 28 U.S.C. §1391 as all the events giving rise to the

   claims herein occurred in this district.

                 COUNT ONE - 20 U.S.C. § 1415(i)(2)(C)
         INDEPENDENT REVIEW OF ADMINISTRATIVE DECISION

9. The Individuals with Disabilities Education Act (IDEA) offers States federal funds

   to assist in educating children with disabilities. The Act conditions that funding on

   compliance with certain statutory requirements, including the requirement that

   States provide every eligible child​ a "free appropriate public education," or

   FAPE, by means of a uniquely tailored "individualized education program," or

   IEP.​ 20 U.S.C. §§ 1401(9)(D), 1412(a)(1)(emphasis added).

10. First, the Student, JR, initiates this action in the district court as an appeal and

   request for independent review of an administrative decision partially in favor of

   the ​George County School District​ on the issue of whether the district had denied

   JR a “free appropriate public education” or FAPE as required by the IDEA, during




                                                                                           3
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 4 of 66



   the two years preceding the complaint for due process, the school years 2016-2017

   and 2016-2018.

11. Second, because JR prevailed below in securing an administrative order that the

   school provide FAPE after denying him even a pretext of FAPE during the school

   year 2018-2019, the undersigned counsel request an award of attorney’s fees

   pursuant to ​1415(i)(3)(B) of the IDEA, not only for attaining prevailing party

   status for the student in the proceeding below, but also in the event counsel attains

   prevailing party status for the student in this proceeding.

                 THE DISTRICT COURT’S “VIRTUALLY ​DE NOVO​”
                            STANDARD OF REVIEW

12. The IDEA provides that a federal court reviewing a state hearing officer's decision

   "(i) shall receive the records of the administrative proceedings; (ii) shall hear

   additional evidence at the request of a party; and (iii) basing​ its decision on the

   preponderance of the evidence, shall grant such relief as the court determines is

   appropriate." 20 U.S.C. § 1415(i)(2)(C).

13. The district court’s power of review of the hearing officer’s decision is “​virtually

   de novo​,” as noted in ​Houston Independent School v. VP Ex Rel. Juan P.​ ,​ 582 F.

   3d 576, 583 (5th Cir. 2009):


          “When a district court reviews a hearing officer's decision under the IDEA
          program, it receives the records of the administrative proceedings and also
          takes additional evidence at the request of any party. Although the district
          court must accord `due weight' to the hearing officer's findings, the court


                                                                                            4
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 5 of 66



          must ultimately reach an ​independent decision​ based on a ​preponderance
          of the evidence.​ Thus, the district court's review is ​virtually de novo.​”

          (emphasis added)(inner citations omitted)

       EXHIBITS AND CITATIONS TO ADMINISTRATIVE RECORD

14. This petition attaches the following exhibits

              ● Exhibit 1 - ​Hearing Officer’s Decision of May 3, 2019

              ● Exhibit 2 - Mississippi Department of Education Office of Special
                Education “​PROCEDURES FOR STATE BOARD POLICY 74.19​”
                (also marked in administrative record as A-Rec. Identification
                Exhibit 3)

15. Citations to the Administrative Record such as exhibits are designated as

   “A-Rec.” For example a cite to the student’s exhibit 26, page 13, in the

   administrative record would be designated as: (A-Rec. P-Ex. 26 p.13)

16. Citations to the Administrative Transcript are designated as “A-Tran.” For

   example a cite to page 145 lines 3-15 in the administrative transcript would be

   designated as: (A-Tran. 145:3-15)

CONGRESSIONAL PURPOSE OF THE IDEA--PREVENTING SEGREGATION
           OR EXCLUSION OF DISABLED STUDENTS

17. In 1954, a unanimous Supreme Court declared that “education is perhaps the most

   important function of state and local governments,” in​ ​Brown v. Board of

   Education,​ 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954)​. The unanimous

   Brown​ opinion noted that the government deems education so important that a




                                                                                         5
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 6 of 66



   parent is subject to criminal prosecution for failing to abide by compulsory

   education laws. ​Brown v​ iewed an appropriate education as:

          “required in the performance of our most basic public responsibilities, even
          service in the armed forces. It is the very foundation of good citizenship.
          Today it is a principal instrument in awakening the child to cultural values,
          in preparing him for later professional training, and in helping him to adjust
          normally to his environment. In these days, it is doubtful that any child may
          reasonably be expected to succeed in life if he is denied the opportunity of
          an education. Such an opportunity, where the state has undertaken to
          provide it, is a right which must be made available to all on equal terms.”
          Id​., 347 U.S. At 493.

18. In enacting the IDEA, Congress was particularly troubled that disabled ​“children

   were excluded entirely from the public school system and from being educated

   with their peers.”​ The wrongful exclusion of disabled children was one of four

   principal purposes of enacting IDEA. 20 USC Sec.​ 1400 (“Purposes”)​.

19. Like ​Brown v. Board of Education​, IDEA law considers ​the physical placement

   of the actual body of a student to be critical.​ The U.S. Supreme Court has

   observed that ​"Congress very much​ meant to strip schools of the unilateral

   authority t​ hey had ​traditionally employed to exclude disabled students,

   particularly emotionally disturbed students​, from school.”​ Honig v. Doe, ​484

   U.S. 305, 323, 108 S.Ct. 592, 604, 98 L.Ed.2d 686 (1988)(emphasis added).

20. Contrary to this fundamental tenet of IDEA, JR was effectively expelled by the

   school district and given a pretext of an education. His IEP of October 25, 2017

   permitted JR to attend school for only ​one hour per day​, and for only ​four days




                                                                                        6
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 7 of 66



   per week.​ JR was taken to the assistant principal’s office each day and secluded

   from all other children. He would sit there for a single hour, in his chair, with his

   backpack remaining strapped to his back so that he could not even sit properly

   against the back of the chair.

         FIFTH CIRCUIT 2009 OVERVIEW OF SCHOOL DISTRICT
                   OBLIGATIONS UNDER THE IDEA

21. In a 2009 Fifth Circuit opinion, ​Houston Independent School v. VP Ex Rel. Juan

   P​.,​ 582 F. 3d 576, 583 (5th Cir. 2009), the IDEA was discussed as follows:


          One of the primary purposes of the IDEA is to ensure that children with
          disabilities receive a "free appropriate public education that emphasizes
          special education and related services designed to meet their unique needs
          and prepare them for further education, employment, and independent
          living." 20 U.S.C. § 1400(d)(1)(A). As "a local educational agency
          responsible for complying with the IDEA as a condition of the State[‘s]. . .
          receipt of federal education funding," [The District] must "(1) provide each
          disabled child within its jurisdictional boundaries with a `free appropriate
          public education' tailored to his unique needs, and (2) assure that such
          education is offered ... in the ​least restrictive environment c​ onsistent with
          the disabled student's needs." ​Michael F.,​ 118 F.3d at 247​ (citations
          omitted). These requirements are implemented through [The District's]
          development of IEPs for its disabled students. ​Id.​ Through a child's IEP,
          [The District] must provide a "basic floor of opportunity" that "consists of
          access to ​specialized instruction and related services which are
          individually designed​ to provide educational benefit to the [disabled]
          child." ​Rowley,​ 458 U.S. at 201, 102 S.Ct. 3034​. [The District] need not
          provide its disabled students with the best possible education, nor one that
          will maximize the student's educational potential. ​Michael F.,​ 118 F.3d at
          247​ (citing ​Rowley,​ 458 U.S. at 188-89, 102 S.Ct. 3034​). "Nevertheless, the
          educational benefit to which the Act refers and to which an IEP must be
          geared cannot be a mere modicum or ​de minimis;​ rather, an IEP must be


                                                                                           7
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 8 of 66



           likely to produce progress, not regression or trivial educational
           advancement​." ​Id.​ at 248 (internal quotation marks and citation omitted). In
           short, [The District] must provide its students with "meaningful"
           educational benefit. ​Id.

           When a parent challenges the appropriateness of an IEP, a reviewing court's
           inquiry is twofold. The court must first ask whether the state has complied
           with the procedural requirements of the IDEA, and then​ determine whether
           the IEP developed through such procedures was "reasonably calculated
           to enable the child to receive educational benefits."​ ​Rowley,​ 458 U.S. at
           206-07, 102 S.Ct. 3034​.

  THE UNANIMOUS SUPREME COURT DECISION IN ENDREW IN 2017

22. In 2017, IDEA’s obligations were strengthened by Chief Justice Roberts, writing

   for a unanimous United States Supreme Court in ​Endrew F. vs. Douglas County

   School District, 1​ 37 S.Ct. 988 (2017). Academically, IDEA has two core

   expectations: (a) that most special education students will be on track to a regular

   diploma and will receive special education services enabling them to progress

   from ​grade-to-grade with non-disabled peers​; and (b) that students with

   significant cognitive impairments preventing grade-to-grade advancement will

   track on an alternate assessment program aligned to state standards​.

23. ​This case is very similar to ​Endrew.​ In ​ Endrew,​ a child with autism “​was

   afflicted by severe fears of common-place things like flies, spills, and public

   restrooms” and he was being ​educated with an IEP that “largely carried over the

   same basic goals and objectives from one year to the next, indicating that he was

   failing to make meaningful progress toward his aims.”​ Although Endrew



                                                                                          8
     Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 9 of 66



     displayed a number of strengths — his teachers described him as a humorous child

     with a "sweet disposition" who "showed concern for friends" — he still

     "exhibited multiple behaviors that inhibited his ability to access learning in the

     classroom." ​ ​“Endrew would scream in class, climb over furniture and other

     students, and occasionally run away from school. ​Id.​ at 1336.

                      DISTRICT COURT REVIEW OF THE IEP

  24. The district court’s review considers the four factors set out in ​Houston

     Independent School v. VP Ex Rel. Juan P​.,​ 582 F. 3d 576, 583 (5th Cir. 2009):


            We have set out four factors that serve as "indicators of whether an IEP is
            reasonably calculated to provide a meaningful educational benefit under the
            IDEA," and these factors are whether (1) the program is ​individualized​ on
            the basis of the student's assessment and performance; (2) the program is
            administered in the least restrictive environment​; (3) the ​services are
            provided in a coordinated and collaborative manner​ by the key
            `stakeholders'; and (4) ​positive academic and non-academic benefits are
            demonstrated.​

  25. In a unanimous 2017 United States Supreme Court opinion, Justice Roberts wrote

     that the IEP must be “appropriately​ ambitious​ in light of ​his circumstances.​ ”

     Endrew F v. Douglas County School Dist. RE-1, 137 S. Ct. 988, 992 (2017)

     (emphasis added).

    THE DECISION OF THE HEARING OFFICER SUBJECT TO REVIEW
UNDER 20 U.S.C. § 1415(I)(2)(C) AND THE TIMELINESS OF THIS REQUEST FOR
                                  REVIEW




                                                                                          9
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 10 of 66



26. The administrative decision of the hearing officer appointed by the Mississippi

   Department of Education. (“MDE”) dated May 3, 2019 is attached hereto as

   EXHIBIT 1 and incorporated as though fully set forth herein. The due process

   hearing convened September 19, 2018. The hearing required fourteen days, with

   nine witnesses offered by the Complainant and seven by the Respondent District.

   (Ex. 1, p. 5 para. 4)

27. The Mississippi Department of Education Office of Special Education

   “​Procedures For State Board Policy 74.19​” is attached hereto as EXHIBIT 2 and

   is incorporated as though fully set forth herein. It provides for an appeal from the

   hearing officer’s decision within 90 days of the date of the decision.

28. This appeal is taken within 90 days of the hearing officer’s decision on May 3,

   2019.

                   THE PRETRIAL PROCEEDINGS BELOW

1. This matter commenced on August 6, 2018 with the ​Petition for Due Process​ filed

   by the student, JR. (Ex. 1, p. 5 para. 5)

2. The GDSC refused to provide JR’s educational record to JR before the hearing

   began. As the Hearing Officer noted, “[t]he Complainant made a request to the

   Respondent District for the Student’s educational records. Those records were not

   provided. Neither did the District provide any documents to Complainant as part

   of the required prehearing disclosures.” (Ex. 1, p. 5 para. 5)




                                                                                      10
      Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 11 of 66



    3. On August 7, 2018 the MDE ​directed​ the George County district to file response.1

       The MDE direction to the GCSD stated:

                Pursuant to 34 C.F.R. 300.503; Miss. Admin Code 7-3:74.19, State Board
               Policy Chapter 74, Rule 74.19, 300.503, once a Due Process Hearing has
               been requested, if the District has not sent a prior written notice regarding
               the subject matter contained in the Due Process Complaint, the District
               must, within ten days of receiving the Due Process Request, send a
               response that includes: ​An explanation of why the agency proposed or
               refused to take the action raised in the Due Process Complaint; a
               description of other options that the IEP Committee considered and the
               reasons why those options were rejected; a description of each evaluation
               procedure, assessment, record, or report the agency used as the basis for
               the proposed or refused action; and a description of the other factors that
               are relevant to the agency's proposed or refused action​.”

               (emphasis added)

    4. On August 8, 2018, the district ​filed its answer​ to the petition in the form of a

       “PRIOR WRITTEN NOTICE” of the same date, and it stated in part:

               “Public agencies are required to provide written notice to the parent when
               they propose or refuse to initiate or change the identification, evaluation, or
               educational placement of a child or propose or refuse to initiate or change
               the services and supports provided to a child which constitute a Free
               Appropriate Public Education (FAPE). This letter is your notice of the
               following action proposed or refused regarding your child, [JR]:

               ....

               “With the start of his educational career in George County School District,
               he began in an inclusion setting and has made his way through the
               continuum of services through the years based on his academic, social,
               cognitive and adaptive deficits. Prior to the decline in positive behaviors,
               Joshua was being serviced in an SC [self-contained] placement in the
               self-contained classroom. He was going through a regular school schedule
               including time with his non-disabled peers at breakfast, lunch,

1




                                                                                             11
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 12 of 66



      enrichment (PE), recess breaks and school activities.​ Joshua's most recent
      comprehensive evaluation was in March 2017, where he assessed using the
      Wechsler Nonverbal Scale of Ability that identified his ​IQ to be 42​ and the
      Vineland Adaptive Behavior Scales that indicated that his adaptive
      behavior composite score to be 40. Due to all data and assessment collected
      and reviewed during his most recent comprehensive reevaluation, Joshua is
      determined to be in the ​category of Significant Cognitive Disability​ that
      means his instruction would be​ alternatively assessed​ and he would be
      taught the Essential Elements curriculum with goals in all of his deficit
      areas.

      ....

      “Joshua was evaluated for a functional behavior assessment in October
      2017 that identified that the ​function of his behavior to be his way of
      communicating frustration when he does not have the words to express
      his thoughts​. A BIP was developed to target specific behavior and to teach
      strategies to improve his behavior. At [an] ​October 5, 2017 IEP meeting,​
      the committee discussed and modified his school day to ​half a day​ to
      prevent him from being over- stimulated and frustrated. On ​October 25,
      2017 another IEP meeting was held to shorten Joshua's school day to 1
      hour each day.

      ....

      “The IEP committee researched and discussed the parents' request for the
      district to contract with a BCBA company and for an individual behavioral
      aid to be assigned to Joshua. The district did make attempts to get
      information regarding ​contracting with two different companies for ABA
      therapy i​ ncluding ​the company that employs the BCBA and BCaBA
      therapists that his parents are working with to provide ABA therapy​ to
      Joshua. ​Since that was unable to be obtained the LEA began the process
      of ​contracting with a company​ that provides ​ABA therapy​ through other
      mean [sic] and ​went into a contract​ with ​Teachtown,​ a computer
      programming including teacher professional development (Teachtown).
      The George County School District has ​worked with [JR]'s BCaBA​ to
      allow her to observe his behavior in the school setting. At that time she met
      with the Joshua's teachers and positive behavioral specialist to discuss her
      observations, data and input. Her information and input was considered and
      used in developing his 18-19 IEP ​and BIP including her presence in IEP
      meetings on 2-28-18, 4-25-18, 5-11-18 and 5-21-18. ​The IEP committee

                                                                                 12
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 13 of 66



           considered the request for an individual behavior aid for Joshua,
           however they rejected the idea due to concerns of further restricting his
           environment and causing Joshua to develop a co-dependency of that
           individual.​ However in response to the consideration of Joshua's parents'
           request for ​an individual aid, an aid was moved from a different school​ by
           the LEA and approved at the July 10, 2018 board meeting in order to
           provide George County Middle School with an additional aid in order to
           help service Joshua and other students as needed.

5. On August 16, 2018, the district filed a ​supplemental answer​, with ​Exhibits A​,

   Exhibit B​, ​Exhibit C​, ​Exhibit D​, ​Exhibit E​, ​Exhibit F​, and ​Exhibit G​. (Id.) ​The

   district’s ​supplemental answer​ admitted that JR had been reduced from a full day

   of school to 4 hours of school per day on October 5, 2017, and ​twenty days later​,

   that JR had been reduced to 1 hour of homebound school per day on October 25,

   2017:

           “​On October 5, 2017​, the IEP committee met and determined that Joshua
           would receive special education and related services by attending ​1/2
           schools days​ instead of full days.” (P.3 para. 9)(emphasis added)

           “After the behaviors continued, on ​October 25, 2017,​ the IEP committee
           met and determined that special education and related services in an
           alternative setting, homebound, was the least restrictive environment (LRE)
           in which to provide Joshua a free and appropriate public education (FAPE).
           The committee determined that Joshua would receive homebound services,
           to include both special education and related services, at Rocky Creek
           Elementary School, Monday through Thursday, ​for one hour each day.​
           Homebound services have been provided by a special education teacher.”

           (A-Rec., p.3 para. 9)(emphasis added)

6. The district’s ​supplemental answer​ agreed that JR had the following

   characteristics:




                                                                                                 13
    Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 14 of 66



            “[JR] was diagnosed with a genomic imbalance, the missing genome being
            a 16p13.11 deletion.” (P.2 para. 3)

            “[JR] did not begin speaking until he was around seven years old.” (P.2
            para. 7)

            “[JR]'s primary eligibility category is multiple disabilities with autism and
            intellectual disability. Pursuant to the IDEA, ‘Autism means a
            developmental disability significantly affecting verbal and nonverbal
            communication and social interaction, generally evident before age three,
            that adversely affects a child's educational performance. Other
            characteristics often associated with autism are ​engagement in repetitive
            activities and stereotyped movements, resistance to environmental change
            or change in daily routines, and unusual responses to sensory
            experiences.’”​ (P.2 para. 6)

  7. The district’s August 16, 2018 ​supplemental answer​ asserted that FAPE had been

     provided to JR during the 2017-2018 school year (when JR was reduced to ½ a

     day five days a week, then to 1 hour per day) and ​asserted that the GCSD would

     continue to provide FAPE during the 2018-2019 school year​. Specifically, the

     GCSD pleaded that at “the beginning of the 2017-2018 school year, the District

     took reasonable steps to provide Joshua with access to his non-disabled peers,

     including breakfast time, lunch, enrichment activities such as physical education,

     recess breaks and school activities. The District ​will continue​ to take reasonable

     steps to provide Joshua with access to his non-disabled peers ​during the

     2018-2019 school year​.” (See ​supplemental answer​ p.8 last full paragraph)

      THE DISTRICT KNEW IT WAS NOT PROVIDING FAPE BEFORE
THE DUE PROCESS HEARING EVER BEGAN, AND DID NOTHING DURING THE
  ENTIRE PERIOD OF AUGUST 20, 2018 TO MAY 3, 2019 TO PROVIDE FAPE




                                                                                            14
      Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 15 of 66



    8. On August 20, 2018, the resolution meeting was held.2 The Special Education

       Director for the school district, Donna Dixon (“The SPED Director”), ​knew that

       on that day that the district was not providing FAPE. (A-Tran. 641:7-642:22)

    9. Accordingly, despite pleading only four days before in its ​supplemental answer

       that FAPE had been provided to JR and ​was being provided during the in session

       2018-2019​ school year then in session, the school district knew that it was not

       providing FAPE, and knew that it was not providing FAPE before the due process

       hearing even began. ​(A-Tran. 641:7-642:22)

    10. The ​first day of the hearing was on September 19, 2018. Shortly after,​ JR was

       suspended from school​. (A-Tran. 815:8) Afterwards, JR did not attend school ​at

       all,​ including non-attendance through the Hearing Officer’s decision on May 3,

       2019. (A-Tran. 908:1) ​See, e.g., ​Goss v. Lopez​, 419 U.S. 565, 574-576,

       (1975)(deprivation of school for more than 10 days entitles child to due process

       rights, because “the total exclusion from the educational process for more than a

       trivial period, and certainly ​if the suspension is for 10 days, is a serious event in

       the life of the suspended child.​”)(emphasis added). Likewise, JR’s exclusion



2
  ​300.510 Resolution process. “​(a)​ Resolution meeting. ​(1)​ Within 15 days of receiving notice of
the parent’s due process complaint, and prior to the initiation of a due process hearing under
§300.511, the LEA must convene a meeting with the parent and the relevant member or
members of the IEP Team who have specific knowledge of the facts identified in the due process
complaint that—​(i)​ Includes a representative of the public agency who has decision-making
authority on behalf of that agency; and ​(ii)​ May not include an attorney of the LEA unless the
parent is accompanied by an attorney.”



                                                                                                  15
      Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 16 of 66



       from school by the GCSD for virtually the entire 2018-2019 year was a “serious

       event,” yet the GCSD did nothing to cure its admitted inability to provide FAPE.

     THE HEARING OFFICER’S IDENTIFICATION OF ISSUES FOR DECISION

    11. On September 12, 2018, the IHO ​clarified the issues​ for the hearing: “ All items

       stated 19, under section 3 of [the student’s] filing styled "The Student ​Pre-Hearing

       Report​" will be open for consideration at the hearing, subject to objections as may

       be made at the time of the hearing.” The issues for the hearing included:

               [4] “Whether the child was denied FAPE for the two years preceding the
               filing for due process[?]
               [6] Whether the child has been denied FAPE because he has been denied
               an appropriate BCBA evaluation, an appropriate BIP, and an RBT trained
               to fidelity to implement a BIP designed to include petitioner in an
               educational environment with his non-disabled peers to the maximum
               extent[?]

               [7] Whether the child should at all times be in the physical presence of and
               receive the assistance of a designated one-on-one paraprofessional who
               shall be trained by the BCBA, in order to maximize the LRE[?]

               [8] Whether the child has been denied FAPE because he has been denied
               the opportunity to participate in nonacademic and/or extracurricular
               activities with his/her nondisabled peers3[?]



3
  Under 34 CFR 300.117, regarding “Nonacademic settings,” IDEA requires that “[i]n providing
or arranging for the provision of nonacademic and extracurricular services and activities,
including meals, recess periods, and the services and activities set forth in § 300.107, each
public agency must ensure that each child with a disability participates with nondisabled children
in the extracurricular services and activities to the maximum extent appropriate to the needs of
that child. The public agency must ensure that each child with a disability has the supplementary
aids and services determined by the child's IEP Team to be appropriate and necessary for the
child to participate in nonacademic settings.” (emphasis added)



                                                                                               16
   Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 17 of 66



           [9] Whether the child has been denied FAPE because he has been denied a
           specially designed physical education[?]


    (Exhibit 1, Hearing Officer Decision at pp. 2-5)(​(emphasis added).

JR WAS DENIED FAPE FROM OCTOBER 25, 2017 TO MAY 3, 2019, DUE TO A
     COMPLETE DENIAL OF PHYSICAL EDUCATION BY THE GCSD

 12. The Hearing Officer’s decision identified the following issue for determination in

    the due process proceedings below:​ “9. ​Whether the child has been denied FAPE

    because he has been denied a specially designed physical education?​ ” ​ (Ex. 1, p.

    4 para. 9; see also complaint for due process at para. 26(a)-(p))

 13. The IDEA at 20 U.S.C. § 1401(29) states:

           The term ​“special education” means s​ pecially designed instruction, at ​no
           cost​ to parents, to meet the ​unique needs​ of a child with a disability,
           including:​ ​(A) instruction conducted in the classroom, in the home, in
           hospitals and institutions, and in other settings; ​and (B)​ ​instruction in
           physical education.

           (emphasis added).

 14. Physical education is thus a mandated component of FAPE. To this end, ​34 CFR

    Sec. 300.108,​ required the GCSD to provide a physical education component of

    FAPE either by physically educating JR with the non-disabled children in the

    “regular physical education program” or by providing him with a “specially

    designed physical education”:

           “Physical education services, specially designed if necessary, ​must be made
           available to every child​ ​with a disability​ receiving FAPE, unless the public
           agency enrolls children without disabilities and does not provide physical
           education to children without disabilities in the same grades.

                                                                                       17
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 18 of 66




          (b)​ Regular physical education. Each child with a disability ​must be
          afforded the opportunity to participate in the regular physical education
          program​ available to nondisabled children ​unless—​

                (1)​ The child is enrolled full time in a separate facility; or

                (2)​ ​The child needs specially designed physical education, as
                prescribed in the child’s IEP.

          (c)​ Special physical education. If specially designed physical education is
          prescribed in a child’s IEP, the public agency responsible for the education
          of that child must provide the services directly or make arrangements for
          those services to be provided through other public or private programs.

          (d)​ Education in separate facilities. The public agency responsible for the
          education of a child with a disability who is enrolled in a separate facility
          must ensure that the child receives appropriate physical education services
          in compliance with this section.”

15. JR’s special education teacher for the 2017-2018 school year testified, “JR loved

   being around children [other students]. But it was very hard with his language

   deficits to communicate or have circles of communication with other children so

   it therefore made him more isolated to get on the swing and swing. . . He just

   wasn't able to communicate in the way he wanted to.” (710:8-24)

16. The Hearing Officer found as a fact that the student, as of March 8, 2017,

   “continued to go to recess and physical education with his regular education third

   grade class.” (Ex. 1, p. 9 para. 19)

17. However, the student proved at the due process hearing that JR received ​no

   physicial education of any kind​ after the GCSD reduced his time at school to one




                                                                                      18
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 19 of 66



   hour per day, four days per week, on October 25, 2017. ( at 843:22) Nor did the

   student receive any physical education through the conclusion of the due process

   proceedings which began on August 6, 2018, and ended with the Hearing Officer’s

   decision on May 3, 2019.

18. In accordance with this undisputed evidence, the Hearing Officer found as a fact

   that physical education had been completely denied, in his order at paragraph 98:

   “The October 25, 2017, amendment [to the IEP] restricted the Student’s school

   week to but four hours (three hours of academic, a half hour of occupational

   therapy, and a half hour of speech therapy). ​What is more, the amended program

   eliminated physical education, required to be provided by §300.308 from the

   Student’s Curriculum.​” (Ex. 1, p.32 para. 98)(emphasis added). The same

   finding of fact had occurred earlier in the hearing. (Ex. 1, p.15 para. 32).

19. However, despite these findings of fact, the Hearing Officer entered a finding that

   “the Complainant put on ​no evidence ​during the course of the hearing regarding

   the above physical education issues, and, accordingly, I do not find FAPE has

   been denied in that regard.” (Ex. 1 p. 37 para. 111)(emphasis added).

20. This conclusion of law was incorrect, and accordingly, a conclusion of law is due

   to be entered that the student was denied FAPE during the period October 25,

   2017 through the filing of the due process complaint on August 6, 2018, and

   through the entire 2018-2019 school year when the Hearing Officer issued its




                                                                                       19
           Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 20 of 66



           decision on May 3, 2019, based on the undisputed fact that the GCSD completely

           denied the student an IDEA mandated physical education.4

           JR WAS DENIED FAPE DURING THE TWO YEARS PRECEDING THE DUE
            PROCESS COMPLAINT BECAUSE HE WAS EXCLUDED FROM SCHOOL
           AND ALLOWED TO ATTEND ONLY ONE HOUR PER DAY, FOUR DAYS A
                          WEEK, BEGINNING OCTOBER 2017

      21. The Hearing Officer’s decision identified the following issue for determination in

           the due process proceedings below:​ ​“4. Whether the child was denied FAPE for

           the two years preceding the filing for due process?”​ ​ (Ex. 1, p. 4 para. 9; see also

           complaint for due process at para. 26(a)-(p)) On May 3, 2019, the due process

           officer incorrectly concluded that the student had not been denied FAPE during

           the two years preceding the filing of the complaint. (Ex. 1, pp. 33-34 para. 102).

           This finding was erroneous due to the denial of physical education alone, but for

           many additional reasons, as shown herein.

      22. To determine JR’s October 2017 reduction in school time to only one hour per

           day, four days a week was “appropriate” within the meaning of FAPE, the Fifth

           Circuit utilizes ​hindsight evidence​. ​See H
                                                       ​ ouston Indep. Sch. Dist. v. V.P. ex rel.



4
       Hearing Officer’s conclusion that FAPE’s physical education component ​had been
    ​The
provided​ was even shown incorrect by the Hearing Officer’s final order of May 3, 2018. After
the filing for due process on August 6, 2018, the GCSD admitted that it knew on August 20,
2018, before the 14 days of hearing ever began, that the GCSD was not providing FAPE. Yet the
GCSD did nothing to provide FAPE (which includes physical education) during the entire
2018-2019 school year. Since the GCSD did nothing to provide FAPE during the entire
2018-2018 school year, the Hearing Officer in his decision on May 3, 2019 ordered the GCSD to
convene an IEP meeting and formulate an IEP that would provide FAPE, including ​“physical
education.”​ (Ex. 1, p. 39 para. 116)

                                                                                                    20
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 21 of 66



   Juan P.,​ 582 F.3d 576, 583 (5th Cir. 2009)​ ​(ca​lling ​demonstrated academic and

   non-academic benefits "one of the most critical factors" in the analysis of

   whether a school district has provided a FAPE)​(emphasis added)​.

23. The most glaring hindsight evidence is that ​JR’s behavior deterioration was

   directly positively correlated to the school reducing his school time​ from: (a)

   eight hours a day, as non-disabled children attend; (b) to four hours per day in

   early October 2017; (b) to only one hour per day, on a few weeks later in October

   2017.

24. The district’s ​supplemental answer​ admitted that JR had been reduced from a full

   day of school to 4 hours of school per day on October 5, 2017, and ​twenty days

   later​, that JR had been reduced to 1 hour of homebound school per day on October

   25, 2017:

           “​On October 5, 2017,​ the IEP committee met and determined that Joshua
           would receive special education and related services by attending ​1/2
           schools days​ instead of full days.” (P.3 para. 9)(emphasis added)

           “After the behaviors continued, on ​October 25, 2017,​ the IEP committee
           met and determined that special education and related services in an
           alternative setting, homebound, was the least restrictive environment (LRE)
           in which to provide Joshua a free and appropriate public education (FAPE).
           The committee determined that Joshua would receive homebound services,
           to include both special education and related services, at Rocky Creek
           Elementary School, Monday through Thursday, ​for one hour each day​.
           Homebound services have been provided by a special education teacher.”

           (A-Rec., p.3 para. 9)(emphasis added)




                                                                                        21
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 22 of 66



25. The district’s “Positive Behavior Intervention Specialist,” Sonya Dena Rogers,

   testified that a disabled child is expected under IDEA to attend school for the same

   period of time that non-disabled children attend:

                 20 Q. Was the IEP team aware that in the
                 21 special education regulations in the State of
                 22 Mississippi and the Federal regulations, that a
                 23 full school day is considered to be the same as
                 24 a non-disabled child?
                 25 A. Yes, sir.

                 (A-Tran. 919-921)

                 ....

                 7 Q. What is a normal school day for a
                 8 non-disabled child?
                 9 A. 7:15 to 3:30.
                 10 Q. Okay. And do you agree that a
                 11 disabled child is supposed to attend school the
                 12 same as a nondisabled child?
                 13 A. They are supposed to, yes, sir.

                 (A-Tran. 919-921)

26. The GCSD’s “Positive Behavior Intervention Specialist” admitted that JR’s

   aggressive behaviors have increased correspondingly to his decreased time at

   school. (A-Tran. 1035:13)


                 13 Q. And do you agree that as his
                 14 behavior -- his aggressive behavior has
                 15 increased, correspondingly -- do you agree that
                 16 as his negative behaviors have increased, the
                 17 school has correspondingly decreased his time at
                 18 school?


                                                                                     22
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 23 of 66



                19 A. Yes.
                20 Q. And your opinion is that's a positive
                21 development for this child?
                22 A. I don't necessarily know that I would
                23 call it a positive development in the sense that
                24 I believe you are trying to get at. What it is
                25 is providing him with an opportunity to be in a
                1 situation where we can work with him one-on-one
                2 with those behaviors and extinguish those
                3 behaviors, get rid of the negative behavior and
                4 replace it with a positive. And in that sense,
                5 yes, it is a positive.
                6 Q. And how effective has that response
                7 been of giving him the opportunity to come to
                8 school one hour a day and be with no peers in
                9 the vice-principal's office, how has that
                10 experience improved his behaviors?
                11 A. At this time the behaviors have
                12 escalated.

                (A-Tran. 1035:13)(emphasis added).

27. The GCSD’s “Positive Behavior Intervention Specialist” was unable to express

   any reasoned rationale for reducing JR’s school time from 4 hours to 1 hour in

   October 2017:


                23 This was considered to be a positive response to
                24 his behavior, his unacceptable behavior to
                25 reduce him to one hour per day, right?
                1 A. To give him -- yes. To give him a
                2 better chance and give the teacher working with
                3 him and myself a better my chance to extinguish
                4 the negative behavior through positive things we
                5 were doing like the work think board, like

                                                                                    23
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 24 of 66



                 6 redirecting of behavior, over teaching the
                 7 positive behavior and those types of things. If
                 8 you are working one-on-one with someone or
                 9 two-on-one with a student, that student is going
                 10 to have your whole, sole focus as a teacher.
                 11 Q. And so why wouldn't it be four times
                 12 better to have the student get that sole focus
                 13 for four hours a day instead of one?
                 14 A. Because in a situation where he's at
                 15 school four hours a day, that's a classroom
                 16 situation. That's not a situation where he
                 17 would be one-on-one.
                 18 Q. Why not? If that's what is
                 19 appropriate, then it would be if it's
                 20 appropriate for him to receive four hours a day
                 21 one-to-one teaching with an aide, then you
                 22 understand that's what IDEA requires, right?
                 23 A. It does. But that's not the decision
                 24 that was made….”

                 (A-Tran. 1033:23)(emphasis added).

28. Near the conclusion of the hearing, Kelly Huber, the Acting SPED Director for

   the GCSD, testified at p. 2012 that the primary consideration of the 1 hour per day

   was not the individualized education plan for JR, but for the safety of other

   students and staff.

                 1 Q. If he is in school eight hours a day or
                 2 seven hours a day, whatever it is, wouldn't you
                 3 have many more opportunities to reinforce
                 4 appropriate behaviors than if he were just there
                 5 for one hour a day?
                 6 MS. DAY: Objection, leading.
                 7 HEARING OFFICER: He can lead he is on


                                                                                    24
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 25 of 66



                 8 cross-examination. Go ahead. Overruled.
                 9 A. Yes, you have more opportunities to teach
                 10 that; however, the responsibility of the district
                 11 is to provide a safe learning environment for all
                 12 of our students and for our staff.​ So we also have
                 13 to take into consideration the danger that he is to
                 14 not only himself but to others.

                 (A-Tran. 2012)

29. Leah Wilinks, the 2016-2018 SPED Teacher agreed that special education doctrine

   considers the removal of children from an educational environment with either

   disabled peers or nondisabled peers and placement in homebound to be the most

   restricted environment. (“LRE”) (A-Tran. 793:13)

30. The GCSD Director of Special Education, Donna Dixon (“The SPED Director”)

   held her position for many years, and retired in September 2018 after the filing of

   JR’s request for due process in August 2018. (A-Tran. 560:1) She was the GCSD

   SPED Director at all material times leading up to the August 2018 request for due

   process filing by JR. She was “absolutely not” involved in the reduction of JR’s

   time from a full school day to ½ a day on October 5, 2017 and had not been

   involved in the decision of cutting JR’s school time to one hour per day, only days

   per week on October 25, 2017. (A-Tran. 575:13). She did not know who on the

   IEP team had suggested it. (A-Tran. 575:20) The SPED Director agreed ​the




                                                                                      25
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 26 of 66



   homebound classification of JR had been made independent of her knowledge

   as director of special education.​ (A-Tran. 601:1)

31. The SPED Director was asked as “director of special education” to assess the

   “reasonableness of reducing a child's educational experience to just ​four hours a

   week when he has all of these deficits,​ ” she admitted, ​“You're asking me to

   justify something when I don't have the information to justify.”​ (A-Tran.

   604:13-605).

32. The United States Supreme Court stated in ​Endrew F v. Douglas County School

   Dist. RE-1​, 137 S. Ct. 988 (2017), that “​[a] reviewing court may fairly expect

   those [school district] authorities to be ​able to offer a cogent and responsive

   explanation for their decisions that shows the IEP is reasonably calculated to

   enable the child to make progress​ appropriate in light of his circumstances.​” A

   non-disabled child attends school approximately 35 hours per week (7 x 5) or

   more. After reducing JR’s school time to only 4 hours per week, the GCSD had

   no “cogent and responsive” explanation for excluding JR from at least 31 hours

   hours of school that non-disabled children receive.

33. The reduction of JR’s school time to one hour per day, only four days per week,

   was a clear violation of JR’s rights because his behavior was a manifestation of his




                                                                                        26
      Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 27 of 66



       disability.5 Standing alone, demonstrates that the IEP amendment of October 25,

       2017 was not appropriate and denied him FAPE.

           JR WAS DENIED FAPE FROM OCTOBER 2017 TO THE PRESENT
        BECAUSE HIS IEP WAS NOT BASED ON EVALUATIONS, BUT RATHER,
              WAS ADMITTED BY THE GCSD TO BE INAPPROPRIATE

    34. The Supreme Court in 2017 in ​Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch.

       Dist. RE-1,​ 137 S.Ct. 988, 993, 197 L.Ed.2d 335 (2017)​ emphasized the role of the

       IEP, in the following verbatim excerpts:


              A FAPE, as the Act defines it, includes both "special education" and
              "related services." § 1401(9). "Special education" is "specially designed
              instruction ... to meet the unique needs of a child with a disability"; "related
              services" are the support services "required to assist a child ... to benefit
              from" that instruction. §§ 1401(26), (29). A State covered by the IDEA
              must provide a disabled child with such special education and related
              services "​in conformity with the [child's] individualized education
              program," or IEP. §​ 1401(9)(D).


5
 ​On October 5, 2017, the district wrote a functional behavior plan. (A-Rec., GDSDs
supplemental answer, ​Exhibit F​ at p. 1). Only nineteen days later, the district held a
manifestation determination hearing after JR had engaged in additional aggressive behavior. (​Id.
at p.5) It was determined that “JR 's IQ and other disabilities ​prevent him from understanding
the negative consequences of his aggressive behaviors”​ and further stated that JR’s ​“behavior
subject to disciplinary action” ​was ​“a manifestation of the student's disability.” (​ Id.) Yet,
despite finding that the behavior was a manifestation of autism, the committee reduced JR from 4
hours of day of school, to 1 hour per day of school four days a week. (Id.) This was a stark
violation of JR’s legal right under ​ 20 U.S.C. § 1415(k)(1)(F)(iii) to be returned to the LRE
placement from which he or she was removed if the behavior that gave rise to the child's
violation of the school's code of conduct is determined to be a manifestation of the child's
disability. The IDEA provides that, where a disabled child's ​"change in placement" "would
exceed 10 school days​ and the behavior that gave rise to the violation of the school code is
determined ​not t​ o be a ​"manifestation of the child's disability",​ the "interim alternative
educational setting" shall be determined by the IEP team.​ ​20 U.S.C. § 1415(k)(2); ​see also​ 34
C.F.R. § 300.530(d)(5). But the GCSD had determined that JR”s behavior ​was a manifestation
of his disability.


                                                                                              27
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 28 of 66



      The IEP is "the centerpiece of the statute's education delivery system for
      disabled children." ​Honig v. Doe,​ 484 U.S. 305, 311, 108 S.Ct. 592, 98
      L.Ed.2d 686 (1988)​. A comprehensive plan prepared by a child's "IEP
      Team" (which includes teachers, school officials, and the child's parents),
      an IEP must be drafted in compliance with a detailed set of procedures. §
      1414(d)(1)(B) (internal quotation marks omitted). These procedures
      emphasize collaboration among parents and educators and require ​careful
      consideration of the child's individual circumstances.​ § 1414. The IEP is
      the means by which special education and related services are ​"tailored to
      the unique needs" of a particular child​. ​Rowley,​ 458 U.S., at 181, 102
      S.Ct. 3034​.

      The IDEA requires that every IEP include "a statement of the child's
      present levels of academic achievement and functional performance,"
      describe "how the child's disability affects the child's involvement and
      progress in the general education curriculum," and set out "measurable
      annual goals, including academic and functional goals," along with a
      "description of how the child's progress toward meeting" those goals will be
      gauged. §§ 1414(d)(1)(A)(i)(I)-(III). The IEP must also describe the
      "special education and related services ... that will be provided" so that the
      child may "advance appropriately toward attaining the annual goals" and,
      when possible, "be involved in and make progress in the general education
      curriculum." § 1414(d)(1)(A)(i)(IV).

      ....

      To meet its substantive obligation under the IDEA, ​a school must offer an
      IEP reasonably calculated to enable a child to make progress​ appropriate
      in light of the child's circumstances.

      The "reasonably calculated" qualification reflects a recognition that crafting
      an appropriate program of education requires a prospective judgment by
      school officials. ​Id.,​ at 207, 102 S.Ct. 3034. The Act contemplates that this
      fact-intensive exercise will be informed not only by the expertise of school
      officials, but also by the input of the child's parents or guardians. ​Id.,​ at
      208-209, 102 S.Ct. 3034. Any review of an IEP must appreciate that the
      question is whether the IEP is ​reasonable,​ not whether the court regards it
      as ideal. ​Id.,​ at 206-207, 102 S.Ct. 3034.

      The IEP must aim to enable the child to make progress.​ After all, the
      essential function of an IEP is to set out a plan for pursuing ​academic and
      functional advancement.​ See §§ 1414(d)(1)(A)(i)(I)-(IV). This reflects the


                                                                                   28
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 29 of 66



      broad purpose of the IDEA, an "ambitious" piece of legislation enacted "in
      response to Congress' perception that ​a majority of handicapped children
      in the United States `were either totally excluded from schools or [were]
      sitting idly in regular classrooms awaiting the time when they were old
      enough to "drop out."​'" ​Rowley,​ 458 U.S., at 179, 102 S.Ct. 3034​ (quoting
      H.R.Rep. No. 94-332, p. 2 (1975)). A substantive standard not focused on
      student progress would do little to remedy the pervasive and tragic
      academic stagnation that prompted Congress to act.

      That the progress contemplated by the IEP must be appropriate in light of
      the child's circumstances should come as no surprise.​ A focus on the
      particular child is at the core of the IDEA. ​The instruction offered must be
      "​specially​ designed" to meet a child's "​unique​ needs" through an
      "[​i]​ ​ndividualized​ education program." §§ 1401(29), (14) (emphasis added).
      An IEP is not a form document. It is constructed only after careful
      consideration of the child's present levels of achievement, disability, and
      potential for growth​. §§ 1414(d)(1)(A)(i)(I)-(IV), (d)(3)(A)(i)-(iv). As we
      observed in ​Rowley,​ the IDEA "requires participating States to educate a
      wide spectrum of handicapped children," and "the benefits obtainable by
      children at one end of the spectrum will differ dramatically from those
      obtainable by children at the other end, with infinite variations in between."
      458 U.S., at 202, 102 S.Ct. 3034​.

      Rowley​ sheds light on what appropriate progress will look like in many
      cases. There, the Court recognized that the IDEA requires that children with
      disabilities receive education in the regular classroom "whenever possible."
      Ibid.​ (citing § 1412(a)(5)). When this preference is met, "the system itself
      monitors the educational progress of the child." ​Id.,​ at 202-203, 102 S.Ct.
      3034. "Regular examinations are administered, grades are awarded, and
      yearly advancement to higher grade levels is permitted for those children
      who attain an adequate knowledge of the course material." ​Id.,​ at 203, 102
      S.Ct. 3034. Progress through this system is what our society generally
      means by an "education." And access to an "education" is what the IDEA
      promises. ​Ibid.​ Accordingly, for a child fully integrated in the regular
      classroom, an IEP typically should, as ​Rowley​ put it, be "reasonably
      calculated to enable the child to achieve passing marks and advance from
      grade to grade." ​Id.,​ at 203-204, 102 S.Ct. 3034. This guidance is grounded
      in the statutory definition of a FAPE.​ One of the components of a FAPE is
      "special education," defined as "specially designed instruction... to meet
      the unique needs of a child with a disability." ​§§ 1401(9), (29). In
      determining what it means to "meet the unique needs" of a child with a


                                                                                  29
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 30 of 66



      disability, the provisions governing the IEP development process are a
      natural source of guidance: I​t is through the IEP that "[t]he `free
      appropriate public education' required by the Act is tailored to the unique
      needs of" a particular child.​ ​Id.,​ at 181, 102 S.Ct. 3034.

      The IEP provisions reflect ​Rowley'​ s expectation that, for most children, a
      FAPE will involve integration in the regular classroom and individualized
      special education calculated to achieve advancement from grade to grade.
      Every IEP begins by describing a child's present level of achievement,
      including explaining "how the child's disability affects the child's
      involvement and progress in the general education curriculum.​ " §
      1414(d)(1)(A)(i)(I)(aa). It then sets out "a statement of measurable annual
      goals... designed to ... enable the child to be involved in and make progress
      in the general education curriculum," along with a description of
      specialized instruction and services that the child will receive. §§
      1414(d)(1)(A)(i)(II), (IV). The instruction and services must likewise be
      provided with an eye toward "progress in the general education
      curriculum." § 1414(d)(1)(A)(i)(IV)(bb). Similar IEP requirements have
      been in place since the time the States began accepting funding under the
      IDEA.

      The school district protests that these provisions impose only procedural
      requirements — a checklist of items the IEP must address — not a
      substantive standard enforceable in court. Tr. of Oral Arg. 50-51. But the
      procedures are there for a reason, and their focus provides insight into what
      it means, for purposes of the FAPE definition, to "meet the unique needs"
      of a child with a disability. §§ 1401(9), (29). When a child is fully
      integrated in the regular classroom, as the Act prefers, what that typically
      means is providing a level of instruction reasonably calculated to permit
      advancement through the general curriculum.​[2]

      Rowley​ had no need to provide concrete guidance with respect to a child
      who is not fully integrated in the regular classroom and not able to achieve
      on grade level. That case concerned a young girl who was progressing
      smoothly through the regular curriculum. ​If that is not a reasonable
      prospect for a child, his IEP need not aim for grade-level advancement.
      But his educational program must be appropriately ambitious in light of
      his circumstances, just as advancement from grade to grade is
      appropriately ambitious​ for most children in the regular classroom. The
      goals may differ, but every child should have the chance to meet
      challenging objectives.



                                                                                 30
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 31 of 66



          Of course this describes a general standard, not a formula. But whatever
          else can be said about it, this standard is markedly more demanding than
          the "merely more than ​de minimis​" test applied by the Tenth Circuit.​ It
          cannot be the case that the Act typically aims for grade-level advancement
          for children with disabilities who can be educated in the regular
          classroom, but is satisfied with barely more than de minimis progress for
          those who cannot.

          When all is said and done, a student offered an educational program
          providing "merely more than ​de minimis​" progress from year to year can
          hardly be said to have been offered an education at all. ​For children with
          disabilities, receiving instruction that aims so low would be tantamount to
          "sitting idly ... awaiting the time when they were old enough to `drop
          out.'" ​Rowley,​ 458 U.S., at 179, 102 S.Ct. 3034​ (some internal quotation
          marks omitted). ​The IDEA demands more. It requires an educational
          program reasonably calculated to enable a child to make progress
          appropriate in light of the child's circumstances.”


35. The GCSD was required to perform a "[r]eview of existing evaluation data"

   ("REED"). 20 U.S.C. § 1414(c)(1). The REED must include "evaluations and

   information provided by the parents," "current classroom-based, local, or State

   assessments, and classroom-based observations," and "observations by teachers

   and related services providers." ​Id. "​ Upon completion of the administration of

   assessments and other evaluation measures[,] the determination of whether the

   child is a child with a disability . . . and the educational needs of the child shall be

   made by a team of qualified professionals and the parent of the child." 20 U.S.C. §

   1414(b)(4).

36. The testimony of the school psychometrist, Kim Davis, was undisputed: JR’s IQ is

   42. JR’s IQ of 42 places him at the 0.01 percentile--the 100th of the 1 percentile.



                                                                                          31
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 32 of 66



   (A-Tran. 656:12) JR is therefore profoundly intellectually disabled (A-Tran.

   657:13) Davis testified that the scale traditionally given to children is the Wechsler

   Intelligence Scale for Children, 5th Edition, (A-Tran. 661:3). The WISC5 requires

   having a conversation with the child. (A-Tran. 662:16) But Davis elected a

   non-verbal variety because JR lacked the verbal skills to answer the verbal edition.

   (A-Tran. 662:5) His non-verbal examination permitted him to “touch the

   answers.” (A-Tran. 662:21) Davis testified regarding JR’s adaptive behavior skills,

   as measured by the Vineland assessment. (A-Tran. 663:5-22) JR also scored in

   “less than 1 percent” in all areas. (A-Tran. 663:23-666:15) Davis agreed a child

   “really can't go much lower than that.”​ (A-Tran. 666:13) Davis agreed that all

   three tests confirmed that JR is functioning at “[t]he lowest, .01 percent, of the

   general population at his chronological age.” (A-Tran. 669:10-670:16) Davis

   testified she ​would not expect JR to be able to perform third grade work, or

   fourth grade work, or fifth grade work.​ (A-Tran. 673:15)

37. The SPED Director agreed an “IEP follows the child throughout his [or her]

   educational career” and that it is extremely important that the information that is

   included in an IEP is done correctly.” (A-Tran. 622:18) The SPED Director

   agreed the IEP was to set goals for a 12 month period of time in measurable

   annual goals stated in an understandable way. (A-Tran. 562:1), because the

   Procedures for State Board Policy 74.19​ (Ex. 2 p. 11) directed that an “IEP must




                                                                                         32
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 33 of 66



   be designed to indicate what the child is year expected to be able to achieve within

   one year.” (A-Tran. 564:11). The SPED Director agreed that the IEP “provides

   for ​accountability​ in that it establishes these ​measurable annual goals and puts

   the teacher, the educator, in the position of evaluating whether or not that

   annual goal has been mastered.”​ (A-Tran. 566:9)(emphasis added).

38. The SPED Director agreed“there should be some documentation some place on

   the IEP as to whether or not that child has mastered those measurable annual

   goals.” (A-Tran. 568:15) The SPED Director agreed that “in addition to the

   measurable annual goals, the IEP has either short term objectives or benchmarks,”

   to show “progression toward the achievement of the measurable annual goal.”

   (A-Tran. 568:19-569:7)

39. The MDE ​Procedures for State Board Policy 74.19​ provides, regarding

   “Components of the IEP” at p. 23: “The IEP must contain the following

   data-informed components: The child’s Present Levels of Academic Achievement

   and Functional Performance (PLAAFP).” This MDE simply restates the standard

   set forth in IDEA. ​The IDEA requires that every IEP include "a statement of the

   child's present levels of academic achievement and functional performance,"

   describe "how the child's disability affects the child's involvement and progress in

   the general education curriculum," and set out "measurable annual goals, including

   academic and functional goals," along with a "description of how the child's




                                                                                         33
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 34 of 66



   progress toward meeting" those goals will be gauged. §§ 1414(d)(1)(A)(i)(I)-(III).

   However, The SPED Director for the GCSD for many years, ​did not know that

   “PLAAFP” stood for.​ (A-Tran. 583:6-584:15)

40. The SPED Director agreed that she, as the special education coordinator for the

   school, should be able to read the IEP and evaluate it. (A-Tran. 600:23) The SPED

   Director agreed that ​the “stranger test” for IEPs is that a teacher can pick up the

   IEP and know what is intended in the measurable annual goal, and that the IEP

   should be written that way. ​(A-Tran. 589:15) To this end, the United States

   Supreme Court stated in ​Endrew F v. Douglas County School Dist. RE-1​, 137 S.

   Ct. 988, 992 (2017), that “​[a] reviewing court may fairly expect those [school

   district] authorities to be ​able to offer a cogent and responsive explanation for

   their decisions that shows the IEP is reasonably calculated to enable the child to

   make progress​ appropriate in light of his circumstances.​”

41. However, the SPED Director could not explain how the 2016-2017 IEP was

   reasonably calculated to enable JR to make progress. The first measurable annual

   goal was, “JR will work on phonics and decode words and use words applied with

   70 percent accuracy and measured five out of ten trials by the end of school year.”

   (A-Tran. 588:8) The SPED Director at the time this IEP was written ​could not

   explain what this meant.​ (“Q. All right. What phonics is he supposed to be




                                                                                        34
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 35 of 66



   using? A.Whichever ones he needs to decode the words he's looking at, I assume.

   Q. What words are those? A. I don't know.”) (A-Tran. 589:1)

42. The SPED Director admitted she could not tell what was intended by this annual

   goal to “decode” words. (A-Tran. 589:21) She admitted the “short term”

   objectives were the same as the annual goal. (A-Tran. 589:25). The SPED

   Director agreed this was ​not appropriate​ and was a mistake committed because

   “[t]he teacher needs more training” in writing an IEP. (A-Tran. 589:8)

43. On the “Fine Motors Skills” section of the IEP, The SPED Director admitted that

   the IEP team “needed more training because it was ​not properly done​.” (A-Tran.

   593:8)

44. The next IEP goal in math stated, “In 36 weeks JR will ​find the perimeter of

   simple shapes during a math activity​ with the 70 percent accuracy with three out

   of four attempts during three out of four attempts.” (A-Tran. 596:9) ​JR has an IQ

   of 42, and finding the “perimeter” “during math activity” was clearly

   inappropriate.

45. The IEP goal intended to “desensitize” JR’s oral motors skills was to give him a

   vibrating toothbrush was also improperly written, the SPED Director admitted.

   (A-Tran. 613:2)

46. The IEP goal on “cardinal counting, using manipulatives to understand numbers

   and representing qualities with corresponding numerals during three out of four




                                                                                       35
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 36 of 66



   attempts with 70 percent accuracy during four consecutive math activities” was

   also improperly written, the SPED Director (A-Tran. 614:4-615:3)

47. The IEP stated that “JR had “mastered” the skill of being “able to answer what

   questions in clear expression after hearing ​grade level text​ . . .” (A-Tran. 616:17)

   JR has an IQ of 42, and this goal was inappropriate, and contrary to the findings of

   the psychometrist concerning JR’s ability to perform at grade level. Further, this

   is an inappropriate goal, because JR is ​not on a grade level academic program​,

   but rather, an alternative assessment program for a student who cannot be expected

   to perform at grade level.

48. The IEP for 2018-2019 was prepared on May 21, 2018. (P-Ex 6 in the hearing

   record; doc. 51; 625:18) The measurable annual goals were written incorrectly,

   the SPED Director admitted, and she had been present that day on the IEP team.

   (A-Tran. 626:19-627:13) When asked what an “appropriate form of

   communication” would be for JR, the SPED Director admitted the IEP incorrectly

   omitted this element. (A-Tran. 627:16) (“Q. Why is it not listed in the IEP? A. I

   don't know. Q. It should be, shouldn't it? A. Yes.”) The SPED Director further

   admitted the IEP had no explanation of the appropriate form of communication JR

   was going to receive, and therefore, it was not measurable. (A-Tran. 628:20)

   SPED Director further admitted the 2018-2019 IEP called for JR to master “basic

   mathematical equations,” but since no equations of any type were identified, it was




                                                                                        36
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 37 of 66



   not measurable. (A-Tran. 629:1) The SPED Director continued to admit the

   2018-2019 IEP was incorrectly written. The special education services page called

   for speech language services, but detailed no services. (A-Tran. 632:16) It

   prescribed occupational therapy services, but detailed no services. (A-Tran.

   632:20)

49. The SPED Director understood that ​“Applied Behavioral Analysis” (ABA) to be

   “a methodology of how to teach children specifically with autism.”​ (A-Tran.

   530:8) She knew of no one in the district who had knowledge of ABA. (A-Tran.

   530:13) She never saw ABA in practice with JR. (A-Tran. 531:8) When asked

   what part of ABA she was knowledgeable of, she said “not a whole lot.” (A-Tran.

   532:4)




                                                                                  37
      Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 38 of 66



    50. The SPED Director was not familiar with the term “peer reviewed research.”6

       (A-Tran. 556:18; 557:8; 558:18) She had never discussed the term at any of the

       Mississippi special education conferences, or in-services she attended. (A-Tran.

       557:5)

    51. The SPED Director admitted that after this due process action had been filed, she

       wrote a letter to the parent knowing that the district could not provide FAPE.

       (A-Tran. 641:7-642:22) Dixon confirmed the district’s inability to provide FAPE

       by her testimony. (“Q. So your position at the time you wrote this letter was that

       the school system was not capable of providing FAPE? A. Yes.”) However, the

       GCSD continued to litigate for the entire 2018-2019 school year, knowing it could

       not provide FAPE to JR.


6
  IDEA regulation ​§ 300.320​ defines an “individualized education program”: “​IEP means a
written statement for each child with a disability that is developed, reviewed, and revised in a
meeting in accordance with §§300.320 through 300.324, and that ​must include​. . . ​(4)​ A
statement of the special education and related services and supplementary aids and services,
based on ​peer-reviewed research​ to the extent practicable, to be provided to the child, or on
behalf of the child, and a statement of the program modifications or supports for school
personnel that will be provided to enable the child—​(i)​ To advance appropriately toward
attaining the annual goals; ​(ii)​ To be involved in and make progress in the general education
curriculum in accordance with paragraph (a)(1) of this section, and to participate in
extracurricular and other nonacademic activities; and ​(iii)​ To be educated and participate with
other children with disabilities and nondisabled children in the activities described in this
section.” ​Federal Register Volume 71​, Number 156 (8/14/2006) defines "peer-reviewed
research’’ as “research that is reviewed by qualified and independent reviewers to ensure that the
quality of the information meets the standards of the field before the research is published.”
(P.46664) ​Federal Register Volume 71​, Number 156 (8/14/2006) further states that IDEA
“requires special education and related services, and supplementary aids and services, to be
based on peer reviewed research to the extent practicable. States, school districts, and school
personnel must, therefore, select and use methods that research has shown to be effective, to the
extent that methods based on peer-reviewed research are available.” (P. 46665)



                                                                                                38
    Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 39 of 66



  52. Based on the testimony of the SPED Director alone, it is clear that the IEP did not

     provide FAPE. The Hearing Officer incorrectly concluded that the GCSD

     provided FAPE to the student during the two years preceding the August 6, 2018

     due process complaint.

  53. The district court’s review considers the four factors set out in ​Houston

     Independent School v. VP Ex Rel. Juan P​.,​ 582 F. 3d 576, 583 (5th Cir. 2009):


            We have set out four factors that serve as "indicators of whether an IEP is
            reasonably calculated to provide a meaningful educational benefit under the
            IDEA," and these factors are whether (1) the program is ​individualized​ on
            the basis of the student's assessment and performance; (2) the program is
            administered in the least restrictive environment​; (3) the ​services are
            provided in a coordinated and collaborative manner​ by the key
            `stakeholders'; and (4) ​positive academic and non-academic benefits are
            demonstrated.​

            (emphasis added)

  54. The foregoing demonstrates that the IEP was not reasonably calculated, as it

     meets none of the above four factors.

 JR WAS DENIED FAPE IN THE TWO YEARS PRECEDING THE FILING OF THE
COMPLAINT BECAUSE IT KNEW JR REQUIRED “RELATED SERVICES” WHICH
                       GCSD DID NOT PROVIDE

  55. The Supreme Court in 2017 in ​Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch.

     Dist. RE-1,​ 137 S.Ct. 988, 993, 197 L.Ed.2d 335 (2017)​ emphasized the role of

     “related services.”

            “A FAPE, as the Act defines it, includes both "special education" and
            "related services." § 1401(9). "Special education" is "specially designed


                                                                                        39
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 40 of 66



          instruction ... to meet the unique needs of a child with a disability";
          "related services" are the support services "required to assist a child ... to
          benefit from" that instruction​. §§ 1401(26), (29). A State covered by the
          IDEA must provide a disabled child with such special education and​ related
          services​ "in conformity with the [child's] individualized education
          program," or IEP. § 1401(9)(D).”

          (emphasis added)

56. The phrase “related services” is defined in IDEA regulations at​ ​300.34 Related

   Services​ as follows:

          “Related services means transportation and such developmental, corrective,
          and other supportive services ​as are required to assist a child with a
          disability to benefit from special education​, and includes ​speech-language
          pathology​ and audiology services, interpreting services, psychological
          services, ​physical and occupational therapy,​ recreation, including
          therapeutic recreation, early identification and assessment of disabilities in
          children, ​counseling services,​ including rehabilitation counseling,
          orientation and mobility services, and ​medical services for diagnostic or
          evaluation purposes​. Related services also include school health services
          and school nurse services, social work services in schools, and​ parent
          counseling​ and training.”

          ….

          (2)​ Counseling services means services provided by qualified social
          workers, psychologists, guidance counselors, or other qualified personnel.

          ….

          (5)​ Medical services means services provided by a licensed physician to
          determine a child’s medically related disability that results in the child’s
          need for special education and related services.

          (6)​ Occupational therapy—​(i)​ Means services provided by a qualified
          occupational therapist; and ​(ii)​ Includes— ​(A)​ Improving, developing, or
          restoring functions impaired or lost through illness, injury, or deprivation;
          (B)​ Improving ability to perform tasks for independent functioning if



                                                                                          40
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 41 of 66



          functions are impaired or lost; and ​(C)​ Preventing, through early
          intervention, initial or further impairment or loss of function.
          ….

          (8)​ ​(i)​ Parent counseling and training means assisting parents in
          understanding the special needs of their child; ​(ii)​ Providing parents with
          information about child development; and ​(iii)​ Helping parents to acquire
          the necessary skills that will allow them to support the implementation of
          their child’s IEP or IFSP.

          (9)​ Physical therapy means services provided by a qualified physical
          therapist.

          (10)​ Psychological services includes—​(i)​ Administering psychological and
          educational tests, and other assessment procedures; ​(ii)​ Interpreting
          assessment results; ​(iii)​ Obtaining, integrating, and interpreting information
          about child behavior and conditions relating to learning; ​(iv)​ Consulting
          with other staff members in planning school programs to meet the special
          educational needs of children as indicated by psychological tests,
          interviews, direct observation, and behavioral evaluations; ​(v)​ Planning and
          managing a program of psychological services, including psychological
          counseling for children and parents; and ​(vi)​ Assisting in developing
          positive behavioral intervention strategies.

          ….

          (15)​ Speech-language pathology services includes—​(i)​ Identification of
          children with speech or language impairments; ​(ii)​ Diagnosis and appraisal
          of specific speech or language impairments; ​(iii)​ Referral for medical or
          other professional attention necessary for the habilitation of speech or
          language impairments; ​(iv)​ Provision of speech and language services for
          the habilitation or prevention of communicative impairments; and ​(v)
          Counseling and guidance of parents, children, and teachers regarding
          speech and language impairments.

57. Like the federal IDEA regulations, the MDE ​Procedures for State Board Policy

   74.19​ provide:

          “​Related services​ are developmental services, corrective services, and other
          supported services required to ensure a child with a disability benefits from

                                                                                          41
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 42 of 66



          special education. The IEP Committee ​must review all of the evaluation
          information​, to i​dentify any related services​ the child may need ​and to
          include them in the IEP.​

          (emphasis added)

58. The district was required to provide ​all appropriate related services​ it believed

   necessary ​before segregating JR from his peers.​ This is true whether those peers

   would include the non-disabled in some general education environments (e.g., PE,

   lunch, recreational activities at school) or whether those peers would be other

   special education students in a “self-contained” classroom without any general

   education students.

          Because the law expresses a strong preference for children with
          disabilities to be educated, "to the maximum extent appropriate,"​ together
          with their non-disabled peers, 20 U.S.C. § 1412(5), special education and
          related services must be provided in the least restrictive setting consistent
          with a child's needs. Only "when the nature or severity" of a child's
          disability is such "that education in regular classes with the use of
          supplementary aids and services cannot be achieved satisfactorily"
          should a child be segregated.​

          Walczak v. Fla. Union Free Sch. Dist.,​ 142 F.3d 119, 129 (2d Cir.

          1998)​(emphasis added).

59. The district was aware of its obligation to provide related services before moving

   JR to a more restrictive environment, as its supplemental answer demonstrated:

          “On October 5, 2017, the IEP committee met and determined that Joshua
          would receive special education and related services by attending 1/2
          schools days instead of full days.” (P.3 para. 9)(emphasis added)

          “After the behaviors continued, on October 25, 2017, the IEP committee
          met and determined that special education and ​related services​ in an

                                                                                          42
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 43 of 66



          alternative setting, homebound, was the ​least restrictive environment
          (LRE) i​ n which to provide Joshua a free and appropriate public education
          (FAPE). The committee determined that Joshua would receive ​homebound
          services​, to include both special education and ​related services,​ at Rocky
          Creek Elementary School, Monday through Thursday, ​for one hour each
          day.​ Homebound services have been provided by a special education
          teacher.”

          (A-Rec., p.3 para. 9)(emphasis added)

60. The Hearing Officer’s order recited issues of related services necessary to place JR

   in the Least Restrictive Environment:

          [6] Whether the child has been denied FAPE because he has been denied
          an appropriate BCBA evaluation, an appropriate BIP, and an RBT trained
          to fidelity to implement a BIP designed to include petitioner in an
          educational environment with his non-disabled peers to the maximum
          extent[?]

          [7] Whether the child should at all times be in the physical presence of and
          receive the assistance of a designated one-on-one paraprofessional who
          shall be trained by the BCBA, in order to maximize the LRE[?]


61. Leah Wilkins was JR’s special education teacher for two years, 2016-2017 and

   2017-2018, with her teachership of JR ending in May 2018. (hereafter, “The

   2016-2018 SPED Teacher) (A-Tran. 708:5) She was also on the 2018-2019 IEP

   team in May 2018. (A-Tran. 697:18) She was declared to be an adverse witness to

   the student due to the attorney-client privilege claimed between her and the

   district’s counsel. (A-Tran. 691:13) Her testimony and the supplemental answer

   of the GCSD demonstrate that the GCSD failed to provide related services they

   knew were required.



                                                                                     43
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 44 of 66



62. The 2016-2018 SPED Teacher had nothing but praise for JR before his behavior

   problems developed in October 2017: “I thought he was a poster kid for me. He

   was amazing. He was going -- when I first got him, he was going into the regular

   classroom and he was very independent and holding his own. And then last year

   he had some tendencies that happened that were, of course, aggression. And so it's

   kind of been two years of trying to figure out what has changed in his life for him

   to change so drastically from what he was two years ago to now just being very

   aggressive. But I've had him for two years and we made decisions on him, as a

   team, from the very moment I've had him till now so I love JR very much. He was

   wonderful.” (A-Tran. 692:20)

63. The 2016-2018 SPED Teacher wrote no concerns about JR’s parents. (A-Tran.

   738:24-739:17) Some special education students have parents who never contact

   her, but JR’s parents did communicate with her. (A-Tran. 743:8-17) She had a

   good working relationship with JR’s mother and agreed that JR had been like a

   ship losing its anchor. (Q. And both of you were trying very hard to try to figure

   how to remoor him, reanchor him, right? A. Yes, sir. Q. Okay. And would you

   agree that both you and his mother genuinely did everything you could[?] A. Yes,

   sir.” (A-Tran. 707:17) It was not her opinion that JR’s parents caused the

   deterioration of JR’s behavior in 2017-2018. (A-Tran. 775:21) “I never said that,

   not at any time.” (A-Tran. 775:21) “I have never said one time that I felt like it's




                                                                                          44
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 45 of 66



   any one person's fault for JR's behavior. I think it takes a team to help a child.”

   (A-Tran. 776:10)

64. The 2016-2018 SPED Teacher testified that before the October 2017 reduction to

   one hour per day away from all disabled or non-disabled peers, “JR was able to go

   to lunch with his peers, recess with his peers, PE with his peers, specials with his

   peers. Anything that was not academically driven, we decided that, as a team, so

   he could get the social interaction with children of his same age.” (A-Tran.

   695:15) “JR loved being around children [other students]. . . He just wasn't able to

   communicate in the way he wanted to.” (A-Tran. 710:8-24)

65. The 2016-2018 SPED Teacher explained the importance of the “least restrictive

   environment” in light of JR’s interaction with other children, because “as he gets

   older, he's going to have to learn how to respond to different groups of people. So

   disability or not, we always want to incorporate children with their typical peers so

   they can learn how to behave and how to be a part of society and JR enjoyed being

   around others.” (A-Tran. 711:18)(LRE) She testified that in t;he 2016-2017

   school year JR had “zero” aggressive behaviors. (A-Tran. 725:11), he was a happy

   child who had a severe intellectual disability. (A-Tran. 712:14)

66. However, in March 2017, the 2016-2018 SPED Teacher wrote a report on JR

   (A-Tran. 732:1; PEx 6, doc. 39) to inform the IEP team on her personal

   observations of JR. (A-Tran. 733:16). She wrote that JR knew classroom rules




                                                                                         45
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 46 of 66



   and behavior expectations (A-Tran. 732:19), but that “JR does not understand

   relationships with friends and socializing. He usually is withdrawn and keeps to

   himself.” (A-Tran. 734:4) She wrote that JR was “out of touch with reality,”

   (A-Tran. 735:12) The 2016-2018 SPED Teacher’s March 2017 report also stated

   that he was obsessive compulsive, which she explained related to his “obsessive

   clapping and flapping” (A-Tran. 736:12), which he did when “excited to show his

   emotions.” (A-Tran. 737:10) The report further stated that JR “does not recall

   what we learn from one day to the next.” (A-Tran. 773:16)

67. The 2016-2018 SPED Teacher knew JR’s IQ was 42 and that it placed him in the

   “less than 1 percent,” meaning he was as severely intellectually disabled as a child

   can be. (A-Tran. 696:1) He would not be able to do word problems. (A-Tran.

   695:9) She knew that JR’s IQ of 42 with an overlay of autism meant that he was

   going to have severe behavioral issues. (A-Tran. 722:15) She agreed that JR has

   intense emotions and is profoundly emotionally disabled. (A-Tran. 703:25) JR

   communicates in 3-4 word utterances “even though his language has continued to

   expand.” (A-Tran. 704:11) She explained JR “does not speak in conversational

   speech,” only in “carrier phrases” such as “I don’t know” or “JR doesn’t know.”

   (A-Tran. 704:23)

68. The 2016-2018 SPED Teacher’s testimony demonstrated that the GCSD denied

   FAPE by not providing “related services” required by IDEA. She testified that she




                                                                                      46
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 47 of 66



   wanted the parents to pay for private speech and occupational therapy, but she

   admitted that the law requires the school district to provide FAPE, not the parents.

   (A-Tran. 747:10) ​She agreed it would have been “appropriate” for JR to have

   had more speech therapy “because language is his biggest deficit.”​ (A-Tran.

   747:18-748:16). She believed as a member of the IEP team that JR needed

   additional speech therapy and that it would have ​“definitely”​ have been

   “appropriate,” b​ ut the IEP team did not provide it as a special education service.

   (A-Tran. 788:21-790:3)

69. The 2016-2018 SPED Teacher testified that the parents should have obtained other

   resources other than from the district, such as a “medical workup.”​ (A-Tran.

   748:17) She believed (as did the mother) that hormones were at play (A-Tran.

   748:22) because JR was “getting close to being a teenager” (A-Tran. 749:8) She

   testified that JR was nearing puberty and that, because of testosterone and

   development into puberty, “one of her assumptions” was that puberty was

   “triggering his aggressive behavior.” (A-Tran. 749:18) ​She admitted it was true

   that if the IEP team considered a medical workup to be necessary to provide a

   free and appropriate education, the district had an obligation to do that.

   (A-Tran. 764:11) But the GCSD did not arrange for a medical evaluation, she

   confirmed. (A-Tran. 787:23)(RS)




                                                                                      47
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 48 of 66



70. The 2016-2018 SPED Teacher believed “it would have been ​appropriate for JR's

   parents to have received counseling,​ ” (A-Tran. 774:6-25), to “help them to deal

   with what they have to deal with at home. It's not just about JR. I mean, they have

   to deal with a lot, too, as parents to a child with a disability.” (A-Tran. 775:6)

   However, the GCSD did not provide it.

71. The 2016-2018 SPED Teacher testified that “a professor from the University of

   South Alabama” who “was an expert in autism” “had completely offered her

   services free and gave me her business card.” This professor was “an expert, she

   travels the world, she has a doctorate at USA,” who could provide “strategies.”

   (A-Tran. 778:14) The 2016-2018 SPED Teacher testified this expert “was just

   going to come freely and observe JR” and the expert was “very explicit and she

   would just give her services for free.” (A-Tran. 779:10) The 2016-2018 SPED

   Teacher admitted that she knew that the district has an independent obligation to

   provide FAPE, (A-Tran. 779:24), and that if the district believes that an autism

   professional should be brought into the school to work with a child, that the IEP

   team can require that whether the parents want it or not.” (A-Tran. 780:4)

   However, the IEP team did not enroll the services of this expert “to work with JR

   when his behavior started deteriorating” because JR was ​“a lost cause at that

   point.”​ (A-Tran. 780:16). ​A child is not a “lost cause” under any circumstances

   under IDEA, and that is the very point of related services.




                                                                                        48
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 49 of 66



72. The 2016-2018 SPED Teacher testified that ABA therapy was “good if it’s done

   right” but agreed she was not qualified to testify as to what type of ABA therapy is

   appropriate. (A-Tran. 755:21-756:11) Nor was she qualified to opine on what

   ABA therapy would be appropriate for JR’s education. (A-Tran. 756:24)(RS) She

   did not know why the IEP team did not bring in ABA services.

          Q. All right. And do you agree that JR needs a one-to-one aide who is
          properly trained in working with children with autism?

          A. Yes.

          Q. All right. And do you understand that that's called an RBT or
          registered behavioral technician?

          A. I'm unaware.

          Q. Well, you do agree that to be qualified to work with a child with
          autism, the person has to have training in behavioral characteristics and
          modification of behavior in children with autism?

          A. Yes, sir.

          Q. In the two years that you had JR in your class, was there any
          one-to-one aide who had any training in working with children with
          autism?

          A. We had a TA [Teacher’s Assistant] in my room but I don't believe she
          was trained.

          Q. All right. In the two years that you had him?

          A. Yes, sir.

          Q. All right. And in the two years that you had JR in your class,
          2016-17, 2017-18, did the district ever bring in any person referred to as
          a BCBA?



                                                                                     49
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 50 of 66



          A. No, sir.

          (A-Tran. 785:15)(RS)

73. The 2016-2018 SPED Teacher had been on the May 2018 IEP team and recalled

   the parents’ letter to the May 2018 IEP Team requesting the district to hire or

   contract with a certified BCBA, (A-Tran. 923:5-11). The 2016-2018 SPED

   Teacher testified that ​the IEP team did not make a decision, rather, the IEP

   members from the school delegated that decision to the special education

   director​ (A-Tran. 923:5-17; 924:23; 940:5)(“Q. So in the end, the decision was

   solely [the SPED director’s] as to whether or not there was going to be a BCBA,

   right? A. That's how -- yes, sir. That's how it was left.”)

74. The IEP team made ​no decision on the parents’ request for a 1:1 behavior aide

   trained by a BCBA, but instead, delegated that decision to the SPED director to

   make at a later time ​(A-Tran. 925:21)(A-Tran. 928:5)(“We looked at it at the IEP

   meeting as far as the goals and things, but the SPED director, you know, there is

   only so much we can say yes and no to. So it was kind of left with [the SPED

   director] to see what she could do for the parents.”) The 2016-2018 SPED

   Teacher could not explain why the district did not hire a BCBA to work with JR as

   a result of the May 2018 IEP meeting, and the 2016-2018 SPED Teacher ​could

   not explain why the IEP team did not decide to hire a BCBA to work with JR.

   (A-Tran. 933:8-17)(DELG)




                                                                                     50
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 51 of 66



75. The 2016-2018 SPED Teacher “knew that communication was probably the main

   factor for his [JR’s] aggression.” (A-Tran. 959:3) Under questioning by the

   Hearing Officer regarding whether the IEP Team disagreed with the private BCBA

   work being done by the parents, The 2016-2018 SPED Teacher testified, “You

   have to know how to execute it. You have to be trained very, very well in order to

   understand this type of methodology. ” (Questioning by IHO, 960:10-965:13)

   Wilkins then testified:

          Q. And at the same time, you've described what a BCBA does is deep and
          complex and really not something that you or other members of the IEP
          team understood, right?

          A. Yes, sir.

          Q. And yet, the IEP team though it disagreed with the methodology of the
          parents' BCBA and didn't understand the principles themselves because no
          members of the IEP team was a BCBA, the IEP team nonetheless declined
          to hire its own BCBA, true?

          A. I'm unaware of what [the SPED Director for GCSD] has decided to do
          with the hiring of a BCBA. (A-Tran. 966:3)(DELG)

76. Sonya Dena Rogers testified as a school district psychometrist and positive

   behavior intervention specialist. (A-Tran. 1830:22) Rogers testified JR needed

   “intensive behavior therapy at this time,” (A-Tran. 1889:10), that the district could

   not provide FAPE, 1890), because ​“I don't know that we have the staffing and

   the means to be able to do that at this point.” ​(A-Tran. 1890:16) Rogers admitted

   to the IHO that the district cannot provide a free and appropriate education to JR,




                                                                                      51
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 52 of 66



   (A-Tran. 1893:11) because JR needed ​“more one-on-one where they are working

   specifically with behavior.”​(A-Tran. 1893:11)

77. On August 8, 2018, the district ​filed its original answer answer

78. The foregoing initial ​Answer​ of the district, on August 8, 2018, had ​expressly

   acknowledged that the GCSD realized the need for ABA therapy and a BCBA

   for JR including “teacher professional development” from “Teachtown”:

          “The IEP committee researched and discussed the parents' request for the
          district to contract with a BCBA company and for an individual behavioral
          aid to be assigned to Joshua. ​The district did make attempts t​ o get
          information regarding ​contracting with two different companies for ABA
          therapy i​ ncluding ​the company that employs the BCBA and BCaBA
          therapists that his parents are working with to provide ABA therapy​ to
          Joshua. ​Since that was unable to be obtained the LEA began the process
          of ​contracting with a company​ that provides ​ABA therapy​ through other
          mean [sic] and ​went into a contract​ with ​Teachtown,​ a computer
          programming ​including teacher professional development​ (​Teachtown​).
          The George County School District has ​worked with [JR]'s BCaBA​ to
          allow her to observe his behavior in the school setting. At that time she met
          with the Joshua's teachers and positive behavioral specialist to discuss her
          observations, data and input. Her information and input was considered and
          used in developing his 18-19 IEP ​and BIP including her presence in IEP
          meetings on 2-28-18, 4-25-18, 5-11-18 and 5-21-18. ​The IEP committee
          considered the request for an individual behavior aid for Joshua,
          however they rejected the idea due to concerns of further restricting his
          environment and causing Joshua to develop a co-dependency of that
          individual.​ However in response to the consideration of Joshua's parents'
          request for ​an individual aid, an aid was moved from a different school​ by
          the LEA and approved at the July 10, 2018 board meeting in order to
          provide George County Middle School with an additional aid in order to
          help service Joshua and other students as needed.

79. No teacher professional development was revealed in the testimony of any district

   educator. Rather, it is clear that Teach Town was not implemented. Dena Rogers,



                                                                                        52
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 53 of 66



who testified as the Positive Behavioral Intervention specialist, (A-Tran. 986:6)

for the district, stated that “we have access through Teach Town to [a] BCBA if

we have questions.” (A-Tran. 1014:20) However, she admitted that Teachtown

was never even contacted:

              5 Q. Can you name any of the BCBA's that
              6 work at Teach Town?
              7 A. Not off the top of my head, no.
              8 Q. Do you know what city they are in?
              9 A. No.
              10 Q. Has one ever personally been here in
              11 this District?
              12 A. Not that I'm aware of.
              13 Q. And I don't know if I asked you, have
              14 you ever had a telephone conference with any of
              15 them?
              16 A. Not at this point.

              ....

              9 Q. Okay. And have you spoken with anyone
              10 at Teach Town about on-site training before
              11 coming here?
              12 A. That was not for me to do. That
              13 was our director handles any of that type of
              14 thing.
              15 Q. Have you heard anyone say we should
              16 pay for Teach Town to send a BCBA down here for
              17 on-site training for our staff?
              18 A. I don't recall that.
              19 Q. But you're aware that they offer that
              20 as a professional service?
              21 A. Yes.
              22 Q. And have you inquired on the cost of

                                                                                    53
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 54 of 66



            23that?
            24 A. I have not.
            25 Q. Do you know if anyone else has?
            1 A. I do not.
            2 Q. Have you read on the Teach Town
            3 website, quote, classroom on-site coaching
            4 "on-site coaching uses highly individualized and
            5 hands on approach to supporting teachers in
            6 their journey with Teach Town. Prior to each
            7 teacher visit, Teach Town coaches, examines data
            8 reports documented by individual teachers,
            9 program usage of his or her student's progress
            10 in the program." end quote. Have you read
            11 materials like that?
            12 A. Yes.

            (A-Tran. 1015:5)

            8 Q. Do you know whether -- do you know
            9 why -- I think you said it's not your wheelhouse
            10 or field of operation, but ​do you know why the
            11 District has not brought in a BCBA from Teach
            12 Town to actually visit here at the District?
            13 A. I do not. You are correct, that is
            14 not in my job title or description. So I do not
            15 know the answer to that.
            16 Q. Would that have been solely the
            17 decision of Mrs. Dixon [the SPED Director] before she retired?
            18 A. That would have been a school District
            19 decision. I don't know that it would have been
            20 necessarily her decision alone. It would have
            21 been a school District decision that I would
            22 assume the superintendent and school board would
            23 have been involved in.
            24 Q. Are you aware that Teach Town has a 40
            25 hour program to provide online training for the


                                                                                54
Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 55 of 66



            1 RBT list?
            2 A. Yes.
            3 Q. And that's a Registered Behavioral
            4 Technician?
            5 A. Yes.
            6 Q. And you understand that a Registered
            7 Behavioral Technician has 40 hours of training
            8 to work specifically with a child with autism?
            9 A. Yes.
            10 Q. And do you know if the District has
            11 if any of the District employees have had the 40
            12 hours of registered technician training?
            13 A. Not to my knowledge.
            14 Q. And was Teach Town discussed at the
            15 IEP meeting in May of 2018?
            16 A. No, sir. Not that I remember. I'm
            17 going to say I can't answer that because I don't
            18 remember if it was discussed at that point.
            19 Q. Have you determined from your --
            20 becoming familiar with the Teach Town web based
            21 services that it cost $999 per student to train
            22 an RBT?
            23 A. Yes.
            24 Q. And that's to become certified?
            25 A. Yes, sir.
            1 Q. Do you know who other than yourself
            2 has been investigating the use of Teach Town as
            3 a means of providing an appropriate education to
            4 JR?
            5 A. I know that before her retirement Mrs.
            6 Dixon [the SPED Director] had me to contact Teach Town to
            look into
            7 the RBT training and get a quote from them for
            8 the training for Mr. Miller. And that quote was
            9 then forwarded to, I believe, Mrs. Tushard
            10 (phonetic) the superintendent of education for

                                                                          55
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 56 of 66



                11 approval.
                12 Q. Did he receive that training?
                13 A. I don't know that that has been
                14 approved.​ ​You would have to check with the
                15 District office to see if that was approved.
                16 Q. Has it been your observation reviewing
                17 the Teach Town materials that it appears to be
                18 an organization that provides BCBA services, RBT
                19 services to school districts so that they can
                20 appropriately educate children with autism?
                21 A. Yes.

                (A-Tran. 1020:8)


80. The 2016-2018 SPED Teacher testified that ​the IEP team did not make a

   decision,​ rather, the IEP members from the school delegated that decision to

   Dixon, the SPED Director. (A-Tran. 923:5-17; 924:23; 940:5).


         Q. Okay. And what was the next one, number four that the parents
         requested at the IEP team meeting?

         A. Do you want me to read it?

         Q. Please.

         A. School District ​will hire or contract with a certified BCBA.

         Q. And what discussion do you recall about the IEP team about the need
         for that?

         A. I recall Mrs. Donna Dixon [The SPED Director] saying she would look
         into that for the parents. But there was no decision made on that during the
         meeting time.

         (A-Tran. 923:5-17)


                                                                                   56
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 57 of 66




          Q. And the -- what was -- what decision what do you remember about
          anyone on the IEP team meeting team -- anyone on the IEP team other than
          the parents -- because they wanted a BCBA -- anybody on the IEP team
          who was there from the District, did anyone say yes, we should get a
          BCBA, the District should hire one?

          A. If I can recall correctly, I just remember Mrs. Donna Dixon [the SPED
          Director] say that she would look into the BCBA and that she had several
          things that she was trying to work on and that she would get back to her.
          That's as much as I can recall. There wasn't a yes or a no from what I can
          recall.

          (A-Tran. 924:23)

          ...

          Q. Mrs. Dixon [the SPED Director] said, I'll just have to go back to see
          what I can do?

          A. Yes, sir.

          Q. So you, ​as an IEP team member, you didn't know if one was going to
          be hired or not.​ You were waiting for Mrs. Dixon [the SPED Director] to
          decide?

          A. Yes, sir.

          Q. So in the end, ​the decision was solely​ Mrs. Dixon's [the SPED
          Director] as to whether or not there was going to be a BCBA, right?

          A. That's how -- ​yes, sir.​ That's how it was left.

          (A-Tran. 940:5)

81. Likewise, the IEP team made no decision on the parents’ request for a ​1:1

   behavior aide trained by a BCBA​, but instead, delegated that decision to Dixon

   [the SPED Director] to make at a later time (A-Tran. 925:21). “We looked at it at



                                                                                     57
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 58 of 66



   the IEP meeting as far as the goals and things, but the SPED director, you know,

   there is only so much we can say yes and no to. So it was kind of left with Mrs.

   Donna Dixon [the SPED Director] to see what she could do for the parents.”

   (A-Tran. 928:5) The 2016-2018 SPED Teacher ​could not explain why the district

   did not hire a BCBA to work with JR as a result of the May 2018 IEP meeting,​

   and the 2016-2018 SPED Teacher ​could not explain why the IEP team did not

   decide to hire a BCBA to work with JR.​ (A-Tran. 933:8-17)

82. The GCSD violated IDEA and denied FAPE by not providing related services it

   knew were needed for JR’s special education before changing his placement to

   homebound. Further, the Hearing Officer committed error by ordering placement

   at non-district school without ordering that related services be implemented to

   maintain placement at the GCSD. In addition, the Hearing Officer incorrectly

   concluded that he had no authority to make a change of placement. “​If the hearing

   officer in a due process hearing conducted by the SEA or a State review official in

   an administrative appeal agrees with the child’s parents that a change of placement

   is appropriate, that placement must be treated as an agreement between the State

   and the parents for purposes of paragraph (a) of this section.” Sec. ​300.518

 THE MAY 2018 IEP MEETING, WHICH RESULTED IN THE IEP FOR THE
       SCHOOL YEAR 2018-2019, ALSO DENIED FAPE TO JR




                                                                                      58
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 59 of 66



83. JR was also denied FAPE in May 2018 when the GCSD IEP Team wrote his IEP

   for the school year 2018-2019. This 2018-2019 IEP was written within the two

   years preceding the filing of the due process complaint in August 2018.

84. Tyler Miller (“The 2018-2019 SPED Teacher”) was JR’s 1:1 special education

   teacher for JR’s single hour per day, four days a week, when the 2018-2019 school

   year began in August 2018. He had an undergraduate degree in accounting, with

   no courses taken in undergrad in special education. (A-Tran. 802:4) His Masters

   was in the general art of teaching. (A-Tran. 802:7)

85. The 2018-2019 SPED Teacher had been a member of the IEP team in May 2018.

   The May 2018 IEP team had written a behavior goal that stated:“JR has shown

   improvement in his aggression toward others but he needs to be able to continue

   [to] increase in his language skills in order to express himself through circles of

   communication. JR needs to be able to engage in appropriate cooperative social

   play. Interactions are initiated by teachers and peers.” (A-Tran. 827:21) When

   asked, “how was it that [JR] was going to engage in appropriate cooperative social

   play, interactions initiated by peers” when he was completely isolated from his

   peers, the 2018-2019 SPED Teacher replied, “I don't recall that being discussed.”

   (A-Tran. 827:3)(LRE)

86. The 2018-2019 SPED Teacher did not know the basis for the IEP team deciding

   that 1 hour per day of school, 4 days a week, was an appropriate education for JR,




                                                                                         59
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 60 of 66



   as opposed to him attending school 8 hours a day like other children do. (A-Tran.

   832:2; 837:4) “I signed that I was in attendance [at the IEP meeting] but I was

   told by my principal -- by my principal and my supervisors that I would be

   educating him one hour a day.” (A-Tran. 837:18)(LRE) He did not recall any

   consideration by the IEP team of a less restrictive placement than homebound for

   JR. (A-Tran. 844:19-846:9) He had no memory of the IEP teams considering

   educating JR for more than 1 hour per day, four days a week. (A-Tran. 848:2)

87. The 2018-2019 SPED Teacher had no memory of the IEP team discussing what

   support, equipment, personnel, professional development the teacher might require

   to provide the appropriate accommodations and modifications, such that JR could

   be in a less restrictive environment. (A-Tran. 848:22) He was not familiar with

   “supplementary aids and services.” (A-Tran. 849:8)

88. The 2018-2019 SPED Teacher had no input at the May 2018 IEP meeting for the

   coming school year of 2018-2019. (A-Tran. 850:9) He did not know why the IEP

   team decided that Extended School Year Services (ESY) were not needed for

   FAPE to be provided to JR. (A-Tran. 849:13)

89. The 2018-2019 SPED Teacher had never seen the May 11, 2018 letter the parents

   presented to the IEP team for its May 11, 2018 meeting. (A-Tran. 838:11; PEx 6

   doc. 84, 85)(A-Tran. 838:3) He did not even consider “as an IEP team member,

   the parents' request for a one-to-one behavior aide trained in Fidelity in the ABA




                                                                                        60
         Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 61 of 66



             services by a BCBA or BCABA.” (A-Tran. 838:10) Taken through the list of the

             parents concerns presented to the May 2018 IEP team in a letter, he admitted ​he

             had considered none of the parents’ concerns.​ 7 (A-Tran. 839:17-840:10)

      90. The 2018-2019 SPED Teacher had never read the psychometrist report of Kim

             Davis in JR’s special education file, even though he had been a member of the

             May 2018 IEP team. (A-Tran. 816:23)

      91. The 2018-2019 SPED Teacher did not know why the IEP team did not decide to

             hire a BCBA. (A-Tran. 841:21)(RS) He was asked why the IEP team had not

             provided JR with a full day of school when it met on May 21, 2018, and he stated

             “that would be a question for the SPED case worker that prepared his -- she would

             be better able to explain her line of thinking,” and that “case worker” was the

             2016-2018 SPED Teacher from the two prior school years. (A-Tran. 812:11)

      92. Once he began trying to teach JR in August 2018, the 2018-2019 SPED Teacher

             used a computer program to try to teach JR, but the 2018-2019 SPED Teacher had

             never determined whether that program is appropriate for JR, and it has no user

             manual. (A-Tran. 822:5) It does not ask for the child’s IQ to be entered. (A-Tran.

             822:24) The 2018-2019 SPED Teacher could not identify any reliable authority he

             had ever read about autism. (A-Tran. 864:15)




7
    ​There
       is no dispute that the letter was before the May 11, 2018 IEP team: it was stamped
received and attached to the district’s response to the due process complaint. (A-Tran. 843:2)


                                                                                                 61
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 62 of 66



93. JR had already been suspended for 9 days by the date of the 2018-2019 SPED

   Teachers testimony on October 24, 2018. (A-Tran. 815:8) The 2018-2019 SPED

   Teacher testified he did not feel “adequate” to address JR’s behaviors and that

   JR’s behaviors needed to be “addressed by an expert” so JR would be able to

   receive FAPE from the district (A-Tran. 825:5)(RS)

          Q. So do you testify here, under oath, that you are qualified, given his IQ
          of 42, given his autism, to determine appropriate academic goals for him?

          A. Given JR's aggression, his aggression, I felt like his aggression and off
          task behaviors were one of the main barriers to us educating him, and I did
          not feel adequate to address those behaviors. My -- I thought that ​those
          behaviors needed to be addressed by an expert and then JR would be
          better able to receive FAPE by George County schools.

          (A-Tran. 825:5)(emphasis added)

94. The 2018-2019 SPED Teacher was shown P-Ex 24 in the administrative record,

   the photo of JR in The 2018-2019 SPED Teacher 1 hour per day class. (A-Tran.

   854:13) The 2018-2019 SPED Teacher said JR was sitting with his backpack still

   on because “he likes to sit there with his backpack on.” (A-Tran. 854:19) He also

   testified “JR does not want to be at school and so he is performing some of the

   behaviors to escape, to escape a task, or to escape school.” (A-Tran. 853:19) He

   repeatedly agreed he was not qualified to express any opinion that the parents were

   causing JR’s deterioration of behavior at school, as opposed to his autism, IQ of

   42, and going through puberty. (A-Tran. 858:13; 860:4; 860:16)




                                                                                       62
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 63 of 66



95. The 2018-2019 SPED Teacher testified: “[S]ometimes he acts as if he does not

   know what is going on.” (A-Tran. 865:8) He was read a portion from the

   psychometrist’s stating that JR was “easily confused, has repetitive behaviors, is

   sometimes withdrawn, is unable to comprehend after reading, needs full attention

   one-on-one to complete work task.” The 2018-2019 SPED Teacher agreed it was

   “a good summary” and ”would apply to JR,” and was consistent with his

   observations of JR. (A-Tran. 863:6) He testified that HE cannot remember “days

   of the week. We can talk about it -- we can talk about today is -- today is

   Wednesday, tomorrow is Thursday, and come back the next day and him not recall

   us having said anything about the next day being Thursday.” (A-Tran. 866:9)

96. The 2018-2019 SPED Teacher ​believed that JR can learn,​ and explained, “JR has

   been potty trained and can communicate with you when he needs to go to the

   restroom. So that makes me think that other behaviors he can learn and learn

   adaptive behaviors.” (A-Tran. 868:20) The 2018-2019 SPED Teacher was asked

   what was “actually practiced in behavior intervention with JR in the one hour that

   you receive him each day,” (A-Tran. 886:2), for instance, regarding JR “slapping

   at someone or slapping at someone.” (A-Tran. 886:15) He testified ​there was no

   Behavior Intervention Plan on that subject,​ but his response to JR was to instruct

   him about “keeping your hands to yourself.” (A-Tran. 886:15)




                                                                                     63
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 64 of 66



          Q. Okay. When he has been flapping or attempting to hit, has there been
          any approach that you have been able to teach him to increase an alternative
          behavior other than slapping or flapping at you or someone else?

          A. I can't recall at this time. (A-Tran. 889:17)

97. The 2018-2019 SPED Teacher had a “teacher’s assistant” working with him for

   the single hour per day. When school resumed in August 2018, John Morgan

   (“The Teacher’s Assistant”) acted as teacher’s assistant under the 2018-2019 IEP,

   not a paraprofessional. (A-Tran. 469:22) The Teacher’s Assistant had no training

   in special education (A-Tran. 471:5), had never taken a course in special education

   (A-Tran. 471:11).

98. The Teacher’s Assistant described JR as a “very small child.” (A-Tran. 495:3)

   When the Teacher’s Assistant was told he would work with JR, “[t]hey told me

   that he was known to hit. So I needed to be watchful for that.” (A-Tran. 501:4)

   The Teacher’s Assistant was never shown or given the child’s behavior

   intervention plan or BIP. (​ A-Tran. 489:12). The Teacher’s Assistant was given no

   training at all on autism. (A-Tran. 502:2)

99. For the four hours per week in the beginning of the 2018-2019 school year, the

   Teacher’s Assistant would interact with JR “a little bit” “saying hello, how are

   you?” (A-Tran. 489:17) But he provided no instruction. (A-Tran. 489:24) The

   Teacher’s Assistant agreed it was him in a photograph, , leaning against the wall,

   standing 10 to 15 feet from JR. (A-Rec., P-Ex 21)(A-Tran. 481:17, 481:7, 483:20)




                                                                                      64
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 65 of 66



   In the photograph taken by the GCSD, JR is sitting in a chair with his backpack

   still on. (A-Tran. 483:21)(A-Tran. 484:3).​ ​The Teacher’s Assistant ​did not recall

   if JR was ever allowed to take off his backpack as he sat there for his one hour.

   (A-Tran. 484:21) JR was not in a classroom but a room where “they keep a lot of

   books in there,” (A-Tran. 485:15), with “a machine of some kind” that no one

   used. (A-Tran. 486:4) There was another person in the photo beside the JR but

   The Teacher’s Assistant did not know who the person was. (A-Tran. 486:12) The

   Teacher’s Assistant never had to restrain JR, and he never saw a teacher restrain

   JR. (A-Tran. 491:15) The Teacher’s Assistant’s job was to fill out a tally sheet of

   how many times JR engaged in aggression attempts. (A-Tran. 492:12) He was not

   recording appropriate replacement behaviors, and he did not know what that term

   meant. (A-Tran. 492:10) The Teacher’s Assistant had written a memo (A-Rec.

   P-Ex 30)(A-Tran. 494:20) about JR tipping and shoving a table 27 times toward

   the special education teacher. (A-Tran. 495:13) The Teacher’s Assistant stated he

   was “not qualified” to know if JR with an IQ of 42 could mentally process the

   word “stop.” (A-Tran. 497:15)

100.   The district court’s review considers the four factors set out in ​Houston

   Independent School v. VP Ex Rel. Juan P.​ ,​ 582 F. 3d 576, 583 (5th Cir. 2009):


          We have set out four factors that serve as "indicators of whether an IEP is
          reasonably calculated to provide a meaningful educational benefit under the
          IDEA," and these factors are whether (1) the program is ​individualized​ on



                                                                                       65
  Case 1:19-cv-00426-LG-RHW Document 1 Filed 08/01/19 Page 66 of 66



          the basis of the student's assessment and performance; (2) the program is
          administered in the least restrictive environment;​ (3) the ​services are
          provided in a coordinated and collaborative manner​ by the key
          `stakeholders'; and (4) ​positive academic and non-academic benefits are
          demonstrated.​

101.   The foregoing demonstrates that the 2018-2019 IEP was not reasonably

   calculated, as it meets none of the above four factors.




                                             /s/ Henry L. (“Max”) Cassady, Jr.
                                             ​Mississippi Bar ID 105777
                                              _________________________
                                              Henry L. (“Max”) Cassady, Jr.
                                              Cassady & Cassady, PC
                                              23710 US Hwy 98, Ste D
                                              Fairhope, Alabama 36532
                                              251-207-7000
                                              maxcassady@gmail.com




                                                                                      66
